LOAN AND SECURITY AGREEMENT
 
This LOAN AND SECURITY AGREEMENT dated as of December 8, 2006 (the "Agreement"),
is executed by and between MEDIRECT LATINO INC., a Florida corporation (the
"Borrower"), whose address is 2102 West Atlantic Boulevard, Suite 101, Pompano
Beach, Florida  33069, and GRANITE CREEK FLEXCAP I, L.P., a Delaware limited
partnership (the "Fund"), whose address is 222 West Adams, Suite 1980, Chicago,
Illinois  60606, ST. CLOUD CAPITAL PARTNERS, L.P., a Delaware limited
partnership, whose address is 10866 Wilshire Boulevard, Suite 1450, Los Angeles,
California 90024, BEDFORD OAK PARTNERS, L.P., a Delaware limited partnership
("Bedford Oak"), whose address is 100 South Bedford Road, Mt. Kisco, New York
10549, FRED B. AND LOIS TARTER, individual residents of the State of New York
(the "Tarters"), whose address is 210 East 39th Street., New York, New York
10016,  HUNGRY LIZARD, LLC, an Ohio limited liability company ("Hungry Lizard"),
and KKP INVESTMENTS II LLC, a Delaware limited liability company ("KKP"), and
the parties hereto from time to time as lenders, whether by execution of this
Agreement or an Assignment and Acceptance (collectively with the Fund and any
other Lender, "Lenders") and Granite Creek Partners, L.L.C., a Delaware limited
liability company, which is the general partner of the Fund, in its capacity as
administrative agent for the Lenders (in such capacity, "Agent" as hereinafter
further defined).


In consideration of the mutual agreements hereinafter set forth, the Borrower,
the Agent and the Lenders hereby agree as follows:
 
WITNESSETH:
 
WHEREAS, the Borrower has requested that Agent and Lenders enter into financing
arrangements with the Borrower pursuant to which the Lenders may make a loan to
the Borrower; and
 
WHEREAS, each Lender is willing to agree to make such loan to the Borrower on
the terms and conditions set forth therein and Agent is willing to act as agent
for Lenders on the terms and conditions set forth herein and the other Loan
Documents.
 
1.           DEFINITIONS.
 
1.1.           Defined Terms. For the purposes of this Agreement, the following
capitalized words and phrases shall have the meanings set forth below.
 
"Acquisitions" shall mean any transaction, or any series of related
transactions, consummated on or after the date of this Agreement, by which the
Borrower (i) acquires any ongoing business or all or substantially all of the
assets of any firm, corporation or division thereof, whether through purchase of
assets, merger or otherwise, or (ii) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the securities of a corporation which
have ordinary voting power for the election of directors (other than securities
having such power only by reason of the happening of a contingency) or a
majority (by percentage or voting power) of the outstanding partnership
interests of a partnership.
 
"Agent" shall mean GCP, in its capacity as administrative agent on behalf of
Lenders pursuant to the terms hereof and any replacement or successor agent
hereunder.
 
"Assignment and Acceptance" shall mean an Assignment and Acceptance
substantially in the form of Exhibit "A" attached hereto (with blanks
appropriately completed) delivered to Agent in connection with an assignment of
a Lender's interest hereunder in accordance with the provisions of Section 14.7
hereof.
 
 
-1-

--------------------------------------------------------------------------------

 
"Bankruptcy Code" shall mean the United States Bankruptcy Code, as now existing
or hereafter amended.
 
"Business" shall mean the business of the Borrower as conducted as of the date
hereof, which is the marketing and sale, primarily to Latino customers in the
United States, of diabetic medical supplies and, if applicable, Medicare
reimbursement services for the same, and the marketing and sale of related items
to such consumers.
 
"Business Day" shall mean any day other than a Saturday, Sunday or a legal
holiday on which banks are authorized or required to be closed for the conduct
of commercial banking business in Chicago, Illinois.
 
"Capital Expenditures" shall mean expenditures (including Capital Lease
obligations which should be capitalized under GAAP) for the acquisition of fixed
assets which are required to be capitalized under GAAP.
 
"Capital Lease" shall mean, as to any Person, a lease of any interest in any
kind of property or asset, whether real, personal or mixed, or tangible or
intangible, by such Person as lessee that is, or should be, in accordance with
Financial Accounting Standards Board Statement No. 13, as amended from time to
time, or, if such Statement is not then in effect, such statement of GAAP as may
be applicable, recorded as a "capital lease" on the balance sheet of the
Borrower prepared in accordance with GAAP.
 
"Change in Control" shall mean the occurrence of any of the following
events:  (a) one or more of the Designated Stockholders, together or
individually, shall grant a security interest in any of their shares or shall
cease to own and control in excess of eighty percent (80%) of their current
holdings of the Borrower's Common Stock as set forth on Schedule A attached
hereto and by this reference made a part hereof; (b) the grant of a security
interest other than to the Lenders pursuant hereto to all or substantially all
of Borrower's assets or the transfer (in one transaction or a series of
transactions) of all or substantially all of the assets of Borrower to any
Person or group (as such term is used in Section 13(d)(3) of the Exchange Act;
(c) change in ownership of the Borrower such that any one person or group (as
such term is defined in Section 13(d)(3) of the Exchange Act) that is not a 20%
owner of the Borrower becomes, directly or indirectly, a 20% owner of the
Borrower; (d) the liquidation or dissolution of the Borrower or the adoption of
a plan by the stockholders of the Borrower relating to the dissolution or
liquidation of the Borrower; (e) subject to the anticipated changes in office in
connection with the Second and Third Draws, if Raymond J. Talarico shall cease
to be the Executive Vice President or Debra L. Towsley shall cease to be the
President and Chief Executive Officer and a successor satisfactory to the Lender
shall not have been appointed to replace either of such individuals
 
within sixty (60) days thereafter; or (f) a change in a majority of the
composition of the Borrower's current board of directors as set forth on
Schedule B attached hereto and by this reference made a part hereof that is not
otherwise approved by the Required Lenders.  For the purpose hereof, the terms
"control" or "controlling" shall mean the possession of the power to direct, or
cause the direction of, the management and policies of the Borrower by contract
or voting of securities.
 
"Code" shall mean the Internal Revenue Code of 1986, as amended and all
regulations promulgated pursuant thereto.
 
"Collateral" shall have the meaning set forth in Section 7.1.
 
"Commitment" shall mean, at any time, as to the Fund, the principal amount of
Four Million Dollars ($4,000,000) as to St. Cloud, the principal amount of Two
Million Three Hundred Thousand Dollars ($2,300,000), as to Bedford Oak, the
principal amount of Five Hundred Thousand Dollars ($500,000) as to the Tarters,
the principal amount of Two Hundred Thousand Dollars ($200,000), as to Hungry
Lizard, the principal amount of One Million Dollars ($1,000,000) and as to KKP,
the principal amount of Two Hundred Fifty Thousand Dollars ($250,000).
 
-2-

--------------------------------------------------------------------------------

 
"Default Rate" shall mean a per annum rate of interest equal to 18% per annum.
 
"Depreciation" shall mean the total amounts added to depreciation, amortization,
obsolescence, valuation and other proper reserves, as reflected on the
Borrower's financial statement and determined in accordance with GAAP.
 
"Designated Stockholders" shall mean Raymond J. Talarico and Debra L. Towsley.
 
"DMEPOS" shall have the meaning set forth in Section 8.4.
 
"Employee Plan" includes any pension, stock bonus, employee stock ownership
plan, retirement, disability, medical, dental or other health plan, life
insurance or other death benefit plan, profit sharing, deferred compensation,
stock option, bonus or other incentive plan, vacation benefit plan, severance
plan or other employee benefit plan or arrangement, including, without
limitation, those pension, profit-sharing and retirement plans of the Borrower
described from time to time in the financial statements of the Borrower and any
pension plan, welfare plan, Defined Benefit Pension Plans (as defined in ERISA)
or any multi-employer plan, maintained or administered by the Borrower or to
which the Borrower is a party or may have any liability or by which the Borrower
is bound.
 
"Environmental Laws" shall mean all federal, state, district, local and foreign
laws, rules, regulations, ordinances, and consent decrees relating to health,
safety, hazardous substances, pollution and environmental matters, as now or at
any time hereafter in effect, applicable to the Borrower's business or
facilities owned or operated by the Borrower, including laws relating to
emissions, discharges, releases or threatened releases of pollutants,
contamination, chemicals, or hazardous, toxic or dangerous substances, materials
or wastes in the environment (including, without limitation, ambient air,
surface water, land surface or subsurface
 
strata) or otherwise relating to the generation, manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials.
 
"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
 
"Event of Default" shall mean any of the events or conditions set forth in
Section 12 hereof.
 
"Exchange Act" shall mean the Securities Exchange Act of 1934, together with all
rules, regulations and interpretations thereunder or related thereto.


"GAAP" shall mean generally accepted accounting principles, using the accrual
basis of accounting and consistently applied with prior periods, provided,
however, that GAAP with respect to any interim financial statements or reports
shall be deemed subject to fiscal year-end adjustments and footnotes made in
accordance with GAAP.
 
"GCP" shall mean Granite Creek Partners, L.L.C., a Delaware limited liability
company.
 
-3-

--------------------------------------------------------------------------------

 
 
"Governmental Authority"  shall mean any nation or government, any state,
province, or other political subdivision thereof, any central bank (or similar
monetary or regulatory authority) thereof, and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including by way of example but not by way of limitation, the
SBA.
 
"Hazardous Materials" shall mean any hazardous, toxic or dangerous substance,
materials and wastes, including, without limitation, hydrocarbons (including
naturally occurring or man-made petroleum and hydrocarbons), flammable
explosives, asbestos, urea formaldehyde insulation, radioactive materials,
biological substances, polychlorinated biphenyls, pesticides, herbicides and any
other kind and/or type of pollutants or contaminants (including, without
limitation, materials which include hazardous constituents), sewage, sludge,
industrial slag, solvents and/or any other similar substances, materials or
wastes that are or become regulated under any Environmental Law (including
without limitation, any that are or become classified as hazardous or toxic
under any Environmental Law).
 
"HME" shall have the meaning set forth in Section 8.4.
 
"Hungry Lizard" shall mean Hungry Lizard, LLC, an Ohio limited liability
company.
 
"Indebtedness" shall mean at any time (a) all Liabilities of the Borrower,
(b) all Capital Lease obligations of the Borrower, (c) all other debt, secured
or unsecured, created, issued, incurred or assumed by the Borrower for money
borrowed or for the deferred purchase price of any fixed or capital asset,
(d) indebtedness secured by any Lien existing on property owned by the Borrower
whether or not the Indebtedness secured thereby has been assumed, and (e) all
Contingent Liabilities of the Borrower whether or not reflected on its balance
sheet.
 
"Indemnified Party" and "Indemnified Parties" shall mean, respectively, the
Lender and any parent corporations, affiliated corporations or subsidiaries of
the Lender, and each of their respective officers, directors, employees,
attorneys and agents, and all of such parties and entities.
 
"Initial Draw" shall mean the amount of Four Million Seven Hundred Fifty
Thousand Dollars ($4,750,000) funded by the Lenders according to their Pro Rata
Shares on the Closing Date in accordance with the terms hereof.
 
"Intellectual Property" shall mean, as to the Borrower, the Borrower's now owned
and hereafter arising or acquired:  patents, patent rights, patent applications,
copyrights, works which are the subject matter of copyrights, copyright
applications, copyright registrations, trademarks, servicemarks, trade names,
trade styles, trademark and service mark applications, and licenses and rights
to use any of the foregoing and all applications, registrations and recordings
relating to any of the foregoing as may be filed in the United States Copyright
Office, the United States Patent and Trademark Office or in any similar office
or agency of the United States, any State thereof, any political subdivision
thereof or in any other country or jurisdiction, together with all rights and
privileges arising under applicable law with respect to the Borrower's use of
any of the foregoing; all extensions, renewals, reissues, divisions,
continuations, and continuations-in-part of any of the foregoing; all rights to
sue for past, present and future infringement of any of the foregoing;
inventions, trade secrets, formulae, processes, compounds, drawings, designs,
blueprints, surveys, reports, manuals, and operating standards; goodwill
(including any goodwill associated with any trademark or servicemark, or the
license of any trademark or servicemark); customer and other lists in whatever
form maintained; trade secret rights, copyright rights, rights in works of
authorship, domain names and domain name registration; software and contract
rights relating to computer software programs, in whatever form created or
maintained.
 
-4-

--------------------------------------------------------------------------------

 
 
"Interest Rate" shall mean 12% per annum.
 
"Investor Rights Agreement" shall mean that certain securities acquisition and
investor rights agreement between the Lender and the Borrower entered into as of
the date hereof pursuant to which the Borrower will grant certain rights to the
Lender regarding the Borrower as more particularly set forth therein.
 
"Leases" shall have the meaning set forth in Section 8.27.
 
"Lender Payment Accounts" shall mean, with respect to each Lender, its account
as set forth on Schedule C or such other account of a Lender as it may from time
to time designate to the Borrower as its Lender Payment Account for purposes of
this Agreement and the other Loan Documents.
 
"Lenders" shall have the meaning set forth in the first paragraph of this
Agreement.
 
"Lien" shall mean any mortgage, pledge, hypothecation, judgment lien or similar
legal process, title retention lien, or other lien or security interest,
including, without limitation, the interest of a vendor under any conditional
sale or other title retention agreement and the
 
interest of a lessor under a lease of any interest in any kind of property or
asset, whether real, personal or mixed, or tangible or intangible, by such
Person as lessee that is, or should be, a Capital Lease on the balance sheet of
the Borrower prepared in accordance with GAAP.
 
"Loan" shall mean the loan made by the Lender to the Borrower under and pursuant
to this Agreement.
 
"Loan Documents" shall mean this Agreement and all of the documents contemplated
hereby in connection with the Loan.
 
"KKP" shall mean KKP Investments II LLC, a Delaware limited liability company.
 
"Mandatory Prepayment" shall have the meaning set forth in Section 2.1(d).
 
"Maturity Date" shall mean June 8, 2010, unless extended by the Agent pursuant
to any modification, extension or renewal note executed by the Borrower and
accepted by the Agent in its sole and absolute discretion in substitution for
the Note.
 
"Net Income" shall mean, with respect to any period, the amount shown opposite
the caption "Net Income" or a similar caption on the financial statements of the
Borrower, prepared in accordance with GAAP.
 
-5-

--------------------------------------------------------------------------------

 
 
"Note(s)" shall mean have the meaning set forth in Section 5.1.
 
"Notice of Default" shall have the meaning set forth in Section 10.19.
 
"Obligations" shall mean the Loan, as evidenced by the Note(s), all interest
accrued thereon, any fees due the Agent or the Lenders hereunder, any expenses
incurred by the Agent or any Lender hereunder and any and all other liabilities
and obligations of the Borrower to any Lender howsoever created, arising or
evidenced, and howsoever owned, held or acquired, whether now or hereafter
existing, whether now due or to become due, direct or indirect, absolute or
contingent, and whether several, joint or joint and several.
 
"Obligor" shall mean the Borrower, any accommodation endorser, third party
pledgor, or any other party liable with respect to the Obligations.
 
"Participant" shall mean any financial institution that acquires and holds
participation in the interest of any Lender in the Loan in conformity with the
provisions of Section 14.7 of this Agreement governing participations.
 
"Permits" shall have the meaning set forth in Section 8.3.
 
"Person" shall mean any individual, partnership, limited liability company,
corporation, trust, joint venture, joint stock company, association,
unincorporated organization, government or agency or political subdivision
thereof, or other entity.
 
"Pro Rata Share" shall mean as to any Lender, the fraction (expressed as a
percentage) the numerator of which is such Lender's Commitment and the
denominator of which is the aggregate amount of all of the Commitments of
Lenders, as adjusted from time to time in accordance with the provisions of
Section 14.7 hereof; provided that, if the Commitments have been terminated, the
numerator shall be the unpaid amount of such Lender's Loan and the denominator
shall be the aggregate amount of all unpaid Loan amounts.
 
"Regulatory Change" shall mean the introduction of, or any change in any
applicable law, treaty, rule, regulation or guideline or in the interpretation
or administration thereof by any governmental authority or any central bank or
other fiscal, monetary or other authority having jurisdiction over the Agent or
the Lenders.
 
"Real Property" shall mean all now owned and hereafter acquired real property of
the Borrower, including leasehold interests, together with all buildings,
structures, and other improvements located thereon and all licenses, easements
and appurtenances relating thereto, wherever located, as described in any
mortgages secured thereby
 
"Required Lenders" shall mean, at any time, those Lenders whose Pro Rata Shares
aggregate seventy (70%) percent or more of the aggregate of the Commitments of
all Lenders, or if the Commitments shall have been terminated, Lenders to whom
at least seventy (70%) percent of the then outstanding Obligations are owing.
 
"SBA" shall mean the Small Business Administration.
 
-6-

--------------------------------------------------------------------------------

 
 
"SBIA" shall have the meaning set forth in Section 8.23.
 
"Second Draw" shall mean the amount of One Million Seven Hundred Fifty Thousand
Dollars ($1,750,000) to be funded by the Lenders according to their Pro Rata
Shares in accordance with the terms hereof.
 
"Special Agent Advances" shall have the meaning set forth in Section 6.8 hereof.
 
"St. Cloud" means St. Cloud Capital Partners, L.P., a Delaware limited
partnership.
 
"Subordinated Debt" shall mean that portion of the Liabilities of the Borrower
which is subordinated to the Obligations in a manner satisfactory to the Lender,
including, but not limited to, right and time of payment of principal and
interest.
 
"Subsidiary" and "Subsidiaries" shall mean, respectively, each and all such
corporations, partnerships, limited partnerships, limited liability companies,
limited liability partnerships or other entities of which or in which the
Borrower owns directly or indirectly fifty percent (50.00%) or more of (i) the
combined voting power of all classes of stock having general voting power under
ordinary circumstances to elect a majority of the board of directors of such
entity if a corporation, (ii) the management authority and capital interest or
profits interest of such entity, if a partnership, limited partnership, limited
liability company, limited liability partnership, joint venture or similar
entity, or (iii) the beneficial interest of such entity, if a trust, association
or other unincorporated organization.
 
"Third Draw" shall mean the amount of One Million Seven Hundred Fifty Thousand
Dollars ($1,750,000) to be funded by the Lenders according to their Pro Rata
Shares in accordance with the terms hereof.
 
"Transaction Documents" shall mean all of the Loan Documents and all of the
documents required or contemplated by the Investor Rights Agreement and all of
the documents required or contemplated thereby.
 
"UCC" shall mean the Uniform Commercial Code in effect in Illinois from time to
time.
 
1.2.           Accounting Terms.  Any accounting terms used in this Agreement
which are not specifically defined herein shall have the meanings customarily
given them in accordance with GAAP.  Calculations and determinations of
financial and accounting terms used and not otherwise specifically defined
hereunder and the preparation of financial statements to be furnished to the
Agent pursuant hereto shall be made and prepared, both as to classification of
items and as to amount, in accordance with GAAP as used in the preparation of
the financial statements of the Borrower on the date of this Agreement.  If any
changes in accounting principles or practices from those used in the preparation
of the financial statements are hereafter occasioned by the promulgation of
rules, regulations pronouncements and opinions by or required by the Financial
Accounting Standards Board or the American Institute of Certified Public
Accountants (or any successor thereto or agencies with similar functions), which
results in a material change in the method of accounting in the financial
statements required to be furnished to the Agent hereunder or in the calculation
of financial covenants, standards or terms contained in this Agreement, the
parties hereto agree to enter into good faith negotiations to amend such
provisions so as equitably to reflect such changes to the end that the criteria
for evaluating the financial condition and performance of the Borrower will be
the same after such changes as they were before such changes; and if the parties
fail to agree on the amendment of such provisions, the Borrower will furnish
financial statements in accordance with such changes but shall provide
calculations for all financial covenants, perform all financial covenants and
otherwise observe all financial standards and terms in accordance with
applicable accounting principles and practices in effect immediately prior to
such changes.  Calculations with respect to financial covenants required to be
stated in accordance with applicable accounting principles and practices in
effect immediately prior to such changes shall be reviewed and certified by the
Borrower's accountants.
 
-7-

--------------------------------------------------------------------------------

 
 
1.3.           Other Terms Defined in UCC.  All other capitalized words and
phrases used herein and not otherwise specifically defined shall have the
respective meanings assigned to such terms in the UCC, as amended from time to
time, to the extent the same are used or defined therein.
 
1.4.           Other Definitional Provisions; Construction.  Whenever the
context so requires, the neuter gender includes the masculine and feminine, the
single number includes the plural, and vice versa, and in particular the word
"Borrower" shall be so construed.  The words "hereof", "herein" and "hereunder"
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
references to Article, Section, Subsection, Annex, Schedule, Exhibit and like
references are references to
 
this Agreement unless otherwise specified.  An Event of Default shall "continue"
or be "continuing" until such Event of Default has been waived in accordance
with Section 13.10 hereof.  References in this Agreement to any party shall
include such party's successors and permitted assigns.  References to any
"Section" shall be a reference to such Section of this Agreement unless
otherwise stated.  To the extent any of the provisions of the other Loan
Documents are inconsistent with the terms of this Loan Agreement, the provisions
of this Loan Agreement shall govern.
 
2.           COMMITMENT OF THE LENDERS.
 
2.1.           The Loan.
 
(a)         Loan Commitment.  Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties of the Borrower set forth herein and in the other Loan Documents,
the Loan shall be available to the Borrower in up to three principal advances,
the Initial Draw, the Second Draw and the Third Draw, each draw subject to the
conditions set forth in Section 4 of this Agreement.  The Lenders agree to make
such draws at such times as the Borrower may from time to time request and has
satisfied the conditions with respect to each such draw until, but not three (3)
months prior to the Maturity Date, provided, however, that the aggregate
principal balance of the Loan outstanding at any time shall not exceed the total
Commitments.   The Loan may be prepaid in whole only at any time without
penalty, and shall be due in full on the Maturity Date, unless the credit
extended under the Loan is otherwise extended as provided in this Agreement.
 
(b)         Interest and Payments.  Except as otherwise provided in this
Section 2.1(b), the principal amount of the Loan outstanding from time to time
shall bear interest at the Interest Rate.  Accrued and unpaid interest on the
unpaid principal balance of the Loan shall be due and payable to each Lender,
monthly in advance, commencing on December 15, 2006 and continuing on the 15th
day of each calendar month thereafter, and on the Maturity Date.  Accrued and
unpaid interest on the unpaid principal balance or interest on the Loan which is
not paid when due, whether at stated maturity, by acceleration or otherwise,
shall bear interest payable on demand at the Default Rate.
 
(c)         Principal Payments.  The outstanding principal balance of the Loan
shall be repaid, to the extent not previously paid, with a payment of all
outstanding principal and accrued interest due on the Maturity Date.  Principal
amounts repaid on the Note may not be borrowed again.
 
(d)         Mandatory Prepayment.  In addition to the foregoing, the Borrower
shall make a single mandatory prepayment (the "Mandatory Prepayment") on the
next Business Day following the occurrence of an Event of Default or a Change of
Control as set forth herein.  Such Mandatory Prepayment shall be in the full
amount of accrued and unpaid interest and unpaid principal plus any fees
outstanding to the Lenders as of such payment date.
 
-8-

--------------------------------------------------------------------------------

 
 
2.2.                   Commitments.  The aggregate amount of each Lender's Pro
Rata Share of the Loan shall not exceed the amount of such Lender's Commitment,
as the same may from time to time be amended in accordance with the provisions
hereof.
 
2.3.           Interest and Fee Computation; Collection of Funds.  Except as
otherwise set forth herein, all interest and fees shall be calculated on the
basis of a year consisting of 360 days and shall be paid for the actual number
of days elapsed.  Principal payments submitted in funds not immediately
available shall continue to bear interest until collected.  If any payment to be
made by the Borrower hereunder or under the Note shall become due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day and such extension of time shall be included in computing any interest in
respect of such payment.
 
2.4.           Changes in Laws and Increased Costs of Loan.  If after the
Closing Date, either (i) any change in, or in the interpretation of, any law or
regulation is introduced, including, without limitation, with respect to reserve
requirements, applicable to any Lender, or (ii) any Lender complies with any
future guideline or request from any central bank or Governmental Authority or
(iii) any Lender determines that the adoption of any applicable law, rule or
regulation regarding capital adequacy, or any change therein, or any change in
the interpretation or administration thereof by any Governmental Authority
charged with the interpretation or administration thereof has or would have the
effect described below, or any Lender complies with any request or directive
regarding capital adequacy (whether or not having the force of law) of any such
authority, central bank or comparable agency, and in the case of any event set
forth in this clause (iii), such adoption, change or compliance has or would
have the direct or indirect effect of reducing the rate of return on any
Lender's capital as a consequence of its obligations hereunder to a level below
that which such Lender could have achieved but for such adoption, change or
compliance (taking into consideration the Lender's policies with respect to
capital adequacy) by an amount deemed by such Lender to be material, and the
result of any of the foregoing events described in clauses (i), (ii) or (iii) is
or results in an increase in the cost to any Lender of funding or maintaining
the Loan, then the Borrower shall from time to time upon demand by Agent pay to
Agent additional amounts sufficient to indemnify such Lender, as the case may
be, against such increased cost on an after-tax basis (after taking into account
applicable deductions and credits in respect of the amount indemnified).  A
certificate as to the amount of such increased cost shall be submitted to the
Borrower by the Lender and shall be conclusive, absent manifest error.
 
3.           COLLECTION AND ADMINISTRATION
 
3.1.           Borrower's Loan Accounts.  Agent shall maintain one or more loan
accounts on its books in which shall be recorded (a) the Loan and the
Collateral, (b) all payments made by or on behalf of the Borrower and (c) all
other appropriate debits and credits as provided in this Agreement, including
fees, charges, costs, expenses and interest.  All entries in the loan account
shall be made in accordance with Agent's customary practices as in effect from
time to time and shall be subject to Agent's receipt of confirmation from each
Lender of such Lender's receipt of payments and the amount thereof.
 
3.2.           Payments.
 
(a)         All Obligations shall be payable to each Lender's Lender Payment
Accounts or such other place as each Lender may designate from time to
time.  Subject to the other terms and conditions contained herein, each Lender
shall apply payments received or collected from the Borrower or for the account
of the Borrower (including the monetary proceeds of collections or of
realization upon any Collateral) as follows: first, to pay any fees, indemnities
or expense reimbursements then due to Agent and Lenders from the Borrower;
second, to pay interest due in respect of the Loan; and third to pay or prepay
any other Obligations whether or not then due, in such order and manner as Agent
determines and at any time an Event of Default exists or has occurred and is
continuing.
 
-9-

--------------------------------------------------------------------------------

 
(b)         At Agent's option, all principal, interest, fees, costs, expenses
and other charges provided for in this Agreement or the other Loan Documents may
be charged directly to the loan account(s) of the Borrower maintained by
Agent.  If after receipt of any payment of, or proceeds of Collateral applied to
the payment of, any of the Obligations, Agent or any Lender is required to
surrender or return such payment or proceeds to any Person for any reason, then
the Obligations intended to be satisfied by such payment or proceeds shall be
reinstated and continue and this Agreement shall continue in full force and
effect as if such payment or proceeds had not been received by Agent or such
Lender.  The Borrower shall be liable to pay to Agent, and does hereby indemnify
and hold Agent and Lenders harmless for the amount of any payments or proceeds
surrendered or returned.  This Section 3.2(b) shall remain effective
notwithstanding any contrary action which may be taken by Agent or any Lender in
reliance upon such payment or proceeds.  This Section 3.2(b) shall survive the
payment of the Obligations and the termination of this Agreement.
 
3.3.           Taxes.
 
(a)         Any and all payments by or on account of any of the Obligations
shall be made free and clear of and without deduction or withholding for or on
account of, any setoff, counterclaim, defense, duties, taxes, levies, imposts,
fees, deductions, charges, withholdings, liabilities, restrictions or conditions
of any kind, excluding (i) in the case of each Lender and Agent (A) taxes
measured by its net income, and franchise taxes imposed on it, by the
jurisdiction (or any political subdivision thereof) under the laws of which such
Lender or Agent (as the case may be) is organized and (B) any United States
withholding taxes payable with respect to payments under the Loan Documents
under laws (including any statute, treaty or regulation) in effect on the
Closing Date (or, in the case of an Eligible Transferee, the date of the
Assignment and Acceptance) applicable to such Lender or Agent, as the case may
be, but not excluding any United States withholding taxes payable as a result of
any change in such laws occurring after the Closing Date (or the date of such
Assignment and Acceptance) and (ii) in the case of each Lender, taxes measured
by its net income, and franchise taxes imposed on it as a result of a present or
former connection between such Lender and the jurisdiction of the Governmental
Authority imposing such tax or any taxing authority thereof or
 
therein (all such non-excluded taxes, levies, imposts, fees, deductions,
charges, withholdings and liabilities being hereinafter referred to as "Taxes").
 
(b)         If any Taxes shall be required by law to be deducted from or in
respect of any sum payable in respect of the Obligations to any Lender or Agent
(i) the sum payable shall be increased as may be necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 3.3(b)), such Lender or Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions, (iii) the
Borrower shall pay the full amount deducted to the relevant taxing authority or
other authority in accordance with applicable law and (iv) the Borrower shall
deliver to Agent evidence of such payment.
 
(c)         In addition, the Borrower agrees to pay any present or future stamp
or documentary taxes or any other excise or property taxes, charges or similar
levies of the United States or any political subdivision thereof or any
applicable foreign jurisdiction, and all liabilities with respect thereto, in
each case arising from any payment made hereunder or under any of the other Loan
Documents or from the execution, delivery or registration of, or otherwise with
respect to, this Agreement or any of the other Loan Documents (collectively,
"Other Taxes").
 
(d)         The Borrower shall indemnify each Lender and Agent for the full
amount of Taxes and Other Taxes (including any Taxes and Other Taxes imposed by
any jurisdiction on amounts payable under this Section 3.3) paid by such Lender
or Agent (as the case may be) and any liability (including for penalties,
interest and expenses) arising therefrom or with respect thereto, whether or not
such Taxes or Other Taxes were correctly or legally asserted.  This
indemnification shall be made within thirty (30) days from the date such Lender
or Agent (as the case may be) makes written demand therefor.  A certificate as
to the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to Agent) or by Agent on its own behalf or on behalf of a Lender
shall be conclusive absent manifest error.
 
-10-

--------------------------------------------------------------------------------

 
 
(e)         As soon as practicable after any payment of Taxes or Other Taxes by
the Borrower, the Borrower shall furnish to Agent, at its address referred to
herein, the original or a certified copy of a receipt evidencing payment
thereof.
 
(f)         Without prejudice to the survival of any other agreements of the
Borrower hereunder or under any of the other Loan Documents, the agreements and
obligations of Borrower contained in this Section 3.3 shall survive the
termination of this Agreement and the payment in full of the Obligations.
 
3.4.           Use of Proceeds.  The Borrower shall use the initial proceeds of
the hereunder only for: (a) repayment of subordinated notes, (b) growth capital
and working capital and (c) the payment of fees and expenses in connection with
the Loan and all the transactions contemplated by the Transaction
Documents.  None of the proceeds will be used, directly or indirectly, for the
purpose of purchasing or carrying any margin security or for the purposes of
reducing or retiring any indebtedness which was originally incurred to purchase
or carry any margin security or for
 
any other purpose which might cause the Loan to be considered a "purpose credit"
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System, as amended, or for any purpose prohibited by the SBA regulations
limiting the use of proceeds from a lender regulated thereunder.
 
3.5.           Pro Rata Treatment.  Except to the extent otherwise provided in
this Agreement or as otherwise agreed by Lenders:  (a) the making and conversion
of the Loan shall be made among the Lenders based on their respective Pro Rata
Shares as to the Loan and (b) each payment on account of any Obligations to or
for the account of one or more of Lenders in respect of any Obligations due on a
particular day shall be allocated among the Lenders entitled to such payments
based on their respective Pro Rata Shares and shall be distributed accordingly.
 
3.6.           Sharing of Payments, Etc.
 
(a)         Borrower agrees that, in addition to (and without limitation of) any
right of setoff, banker's lien or counterclaim Agent or any Lender may otherwise
have, each Lender shall be entitled, at its option (but subject, as among Agent
and Lenders, to the provisions of Section 6.3(b) hereof), to offset balances
held by it for the account of the Borrower at any of its offices, in dollars or
in any other currency, against any principal of or interest with respect to the
Loan owed to such Lender or any other amount payable to such Lender hereunder,
that is not paid when due (regardless of whether such balances are then due to
the Borrower), in which case it shall promptly notify the Borrower and Agent
thereof; provided that, such Lender's failure to give such notice shall not
affect the validity thereof.
 
(b)         If any Lender shall obtain from the Borrower payment of any
principal of or interest on any Loan owing to it or payment of any other amount
under this Agreement or any of the other Loan Documents through the exercise of
any right of setoff, banker's lien or counterclaim or similar right or otherwise
(other than from Agent as provided herein), and, as a result of such payment,
such Lender shall have received more than its Pro Rata Share of the principal of
the Loan or more than its share of such other amounts then due hereunder or
thereunder by the Borrower to such Lender than the percentage thereof received
by any other Lender, it shall promptly pay to Agent, for the benefit of the
other Lenders, the amount of such excess and simultaneously purchase from such
other Lenders a participation in the Loan or such other amounts, respectively,
owing to such other Lenders (or such interest due thereon, as the case may be)
in such amounts, and make such other adjustments from time to time as shall be
equitable, to the end that all Lenders shall share the benefit of such excess
payment (net of any expenses that may be incurred by such Lender in obtaining or
preserving such excess payment) in accordance with their respective Pro Rata
Shares or as otherwise agreed by Lenders.  To such end all Lenders shall make
appropriate adjustments among themselves (by the resale of a participation sold
or otherwise) if such payment is rescinded or must otherwise be restored.
 
-11-

--------------------------------------------------------------------------------

 
 
(c)         The Borrower agrees that any Lender purchasing a participation (or
direct interest) as provided in this Section may exercise, in a manner
consistent with this Section, all rights of setoff, banker's lien, counterclaim
or similar rights with respect to
 
such participation as fully as if such Lender were a direct holder of the Loan
or other amounts (as the case may be) owing to such Lender in the amount of such
participation.
 
(d)         Nothing contained herein shall require any Lender to exercise any
right of setoff, banker’s lien, counterclaims or similar rights or shall affect
the right of any Lender to exercise, and retain the benefits of exercising, any
such right with respect to any other Indebtedness or obligation of
Borrower.  If, under any applicable bankruptcy, insolvency or other similar law,
any Lender receives a secured claim in lieu of a setoff to which this Section
applies, such Lender shall, to the extent practicable, assign such rights to
Agent for the benefit of Lenders and, in any event, exercise its rights in
respect of such secured claim in a manner consistent with the rights of Lenders
entitled under this Section to share in the benefits of any recovery on such
secured claim.
 
3.7.           Obligations Several; Independent Nature of Lenders' Rights.  The
obligation of each Lender hereunder is several, and no Lender shall be
responsible for the obligation or commitment of any other Lender
hereunder.  Nothing contained in this Agreement or any of the other Loan
Documents and no action taken by the Lenders pursuant hereto or thereto shall be
deemed to constitute the Lenders to be a partnership, an association, a joint
venture or any other kind of entity.  The amounts payable at any time hereunder
to each Lender shall be a separate and independent debt, and subject to Section
6.3 hereof, each Lender shall be entitled to protect and enforce its rights
arising out of this Agreement and it shall not be necessary for any other Lender
to be joined as an additional party in any proceeding for such purpose.
 
4.           CONDITIONS OF BORROWING.
 
Notwithstanding any other provision of this Agreement, neither the Lenders nor
the Agent shall be required to disburse the Initial Draw, or make available any
of their Pro Rata Shares of the Initial Draw, or make all or any portion of the
Loan if any of the following conditions shall not have occurred.
 
4.1.           Transaction Documents.  The Borrower shall have failed to execute
and deliver to Agent any of the following documents (collectively, the
"Transaction Documents"), all of which must be satisfactory to Agent and the
Agent's counsel in form, substance and execution:
 
(a)         Loan Agreement.  Four copies of this Agreement duly executed by the
Borrower.
 
(b)         Note.  A Note duly executed by the Borrower, in the form attached
hereto as Exhibit "B", in favor of each of the Lenders in the principal amount
of each Lender's Commitment.
 
(c)         Subordination Agreement.  Subordination Agreement dated as of the
date of this Agreement, from each holder of Subordinated Debt, in the form
attached hereto as Exhibit "C".
 
(d)         Investor Rights Agreement.  The Securities Acquisition and Investor
Rights Agreement, in the form attached hereto as Exhibit "D", duly executed by
the
 
-12-

--------------------------------------------------------------------------------

 
 
Borrower and each of the Fund, St. Cloud, Bedford Oak, the Tarters, Hungry
Lizard and KKP,  respectively.
 
(e)         Legal Opinion.  An opinion of counsel by Borrower's counsel in a
form satisfactory to Agent regarding all of the agreements comprising the
Transaction Documents.
 
(f)         Projections and Financial Statements.  Attached hereto as Exhibit
"E" are projections covering the period from the date hereof through the third
anniversary hereof in a form satisfactory to Agent and audited financial
statements for the Borrower for the year ended June 30, 2006 and the unaudited
financial statements quarterly period ended September 30, 2006.
 
(g)         Insurance.  Borrower shall have in place such insurance as is
identified on Exhibit "F" attached hereto and made a part hereof which in any
event shall list all policies Agent requires be in place as of the date hereof.
 
(h)         Access to Real Property.  Borrower shall have requested of its
landlords a Subordination and Non-Disturbance Agreement in the form attached
hereto as Exhibit "G".
 
(i)         Security Instruments. Borrower shall provide executed UCC financing
statements, notices with the United States Patent and Trademark Office and such
other instruments necessary for the Lender to have a perfected and first
priority security interest in the Collateral.
 
(j)         Resolutions; Consents.  Resolutions of the board of directors and/or
shareholders of the Borrower authorizing the execution of this Agreement and the
other Transaction Documents and the consents of any stockholders or third
parties, including any Governmental Authority, as may be required for the
Borrower to enter into the transactions contemplated by the Transaction
Documents.
 
(k)         Non-Compete Agreements.  Each of the Designated Stockholders shall
have entered into a Non-Compete Agreement in the form attached hereto as Exhibit
"H".
 
(l)         Lock Up Agreements.  Each of the Designated Stockholders shall have
entered into a Lock Up Agreement in the form attached hereto as Exhibit "I".
 
(m)                   Advertising Budget.  Borrower and the Lenders shall have
agreed upon an advertising budget attached hereto as Exhibit "J" setting forth
amounts or rates of spending on advertising by the Borrower on a quarterly basis
during the term of the Loan and the required approval of such budgets in the
future.
 
(n)         Good Standing Certificates.  Good standing certificate for the
Borrower issued by the Secretary of State of the State of Florida of a date not
less than one week prior to the date hereof.
 
(o)         Additional Documents.  Such other certificates, schedules and other
documents which are provided for hereunder or which Agent shall require,
including but not limited to the assignment of domain names by Raymond Talarico
to the Borrower in the form attached hereto as Exhibit "K".
 
-13-

--------------------------------------------------------------------------------

 
 
4.2.           Event of Default.  Any Event of Default, or any event which, with
notice or lapse of time, or both would constitute an Event of Default, shall
have occurred and be continuing.
 
4.3.           Adverse Changes.  A material adverse change in the financial
condition or affairs of the Borrower, as determined in the Agent's sole and
complete discretion, shall have occurred.
 
4.4.           Litigation.  Any litigation or governmental proceeding shall have
been instituted against the Borrower or any of its officers or shareholders
which in the discretion of Agent, reasonably exercised, adversely affects the
financial condition or continued operation of the Borrower.
 
4.5.           Representations and Warranties.  Any representation or warranty
of the Borrower contained herein or in any of the Transaction Documents shall be
untrue or incorrect as of the date hereof, except to the extent such
representation or warranty expressly relates to an earlier date.
 
4.6.           Commitment Fee.  The Borrower agrees to pay to the Agent a
commitment fee in the amount of One Hundred Sixty Five Thousand and 00/100
Dollars ($165,000.00), payable on or before the execution of this Agreement to
the Agent, which amount may be paid from the Initial Draw.  The Agent shall
promptly remit to the Fund Eighty Thousand Dollars ($80,000) of the fee, Sixty
Thousand Dollars ($60,000) of the fee to St. Cloud, Twenty Thousand Dollars
($20,000) of the fee to Hungry Lizard and Five Thousand Dollars of the fee
($5,000) to KKP..
 
4.7.           Due Diligence.  The Agent and the Lenders satisfactorily complete
their due diligence of the Borrower and their affiliates.
 
4.8.           Second Draw Conditions.  Notwithstanding any other provision of
this Agreement, neither the Lenders nor the Agent shall be required to disburse
or make all or any portion of the Second Draw if any of the following conditions
shall not have occurred:
 
(a)         Chief Financial Officer.  A chief financial officer acceptable to at
least the Required Lenders and the Borrower shall have been identified and hired
on terms acceptable at least to the Required Lenders and the Borrower commence
employment with the Borrower.
 
(b)         Resignation.  Debra L. Towsley shall have tendered her resignation
as Chief Financial Officer effective as of or prior to the date the chief
financial officer reference in Section 4.8(a) commences employment with the
Borrower and such resignation has been accepted by the Borrower's board of
directors.
 
(c)         Legal Opinion.  An opinion of counsel by Borrower's counsel in a
form satisfactory to Agent regarding the Second Draw and the Transaction
Documents entered into in connection therewith.
 
(d)         Security Instruments.  Borrower shall provide executed UCC financing
statements, notices with the United States Patent and Trademark Office and such
other instruments necessary for the Lender to have a perfected and first
priority security interest in the Collateral.
 
(e)         Resolutions; Consents.  Resolutions of the board of directors and/or
shareholders of the Borrower authorizing the execution of this Agreement and the
other Transaction Documents and the consents of any stockholders or third
parties, including any Governmental Authority, as may be required for the
Borrower to borrow the Second Draw.
 
-14-

--------------------------------------------------------------------------------

 
(f)         Good Standing Certificate.  Good standing certificate for the
Borrower issued by the Secretary of State of the State of Florida of a date not
less than one week prior to the date hereof.
 
(g)         Additional Documents.  Such other certificates schedules and other
documents which are provided for hereunder or which Agent shall require.
 
(h)         Additional Conditions.  Any of the conditions described in Sections
4.2 through 4.4 of this Agreement.
 
(i)         Representations and Warranties.  Any representation or warranty of
the Borrower contained herein or in any of the Transaction Documents shall be
untrue or incorrect as of the date of the Second Draw, except to the extent such
representation or warranty expressly relates to an earlier date.
 
4.9.           Third Draw Conditions.  Notwithstanding any other provision of
this Agreement, neither the Lenders nor the Agent shall be required to disburse
or make all or any portion of the Third Draw if any of the following conditions
shall not have occurred:
 
(a)         Chief Executive Officer.  A chief executive officer acceptable to at
least the Required Lenders and the Borrower shall have been identified, hired on
terms acceptable to at least the Required Lenders and the Borrower and commenced
employment with the Borrower.
 
(b)         Resignations.  Debra L. Towsley shall have tendered her resignation
as Chief Executive Officer and President effective as of or prior to the date
the chief executive officer reference in Section 4.9(a) commences employment
with the Borrower and such resignation has been accepted by the Borrower's board
of directors.
 
(c)         Legal Opinion.  An opinion of counsel by Borrower's counsel in a
form satisfactory to Agent regarding the Third Draw and the Transaction
Documents entered into in connection therewith.
 
(d)         Security Instruments.  Borrower shall provide executed UCC financing
statements, notices with the United States Patent and Trademark Office and such
other instruments necessary for the Lender to have a perfected and first
priority security interest in the Collateral.
 
(e)         Resolutions; Consents.  Resolutions of the board of directors and/or
shareholders of the Borrower authorizing the execution of this Agreement and the
other Transaction Documents and the consents of any stockholders or third
parties, including any Governmental Authority, as may be required for the
Borrower to borrow the Third Draw.
 
(f)         Good Standing Certificate.  Good standing certificate for the
Borrower issued by the Secretary of State of the State of Florida of a date not
less than one week prior to the date hereof.
 
(g)         Additional Documents.  Such other certificates schedules and other
documents which are provided for hereunder or which Agent shall require.
 
(h)         Additional Conditions.  Any of the conditions described in Sections
4.2 through 4.4 of this Agreement.
 
-15-

--------------------------------------------------------------------------------

 
 
(i)         Representations and Warranties.  Any representation or warranty of
the Borrower contained herein or in any of the Transaction Documents shall be
untrue or incorrect as of the date of the Third Draw, except to the extent such
representation or warranty expressly relates to an earlier date.
 
4.10.                      Second and Third Draws.  Once the conditions for
either of these draws has been satisfied to Agent's satisfaction, the Lenders
will promptly fund their Pro Rata Shares of such amounts.  Either of the Second
or Third Draws may be funded at any time that the conditions for it have been
satisfied, regardless of whether the other has been funded, at any time prior to
the Maturity Date.
 
4.11.                      Termination of Commitments.  To the extent, if any,
that the Commitments have not been fully funded, the Commitments will expire on
March 8, 2010.
 
5.           NOTES EVIDENCING LOAN.
 
5.1.           Term Notes.  The Loan shall be evidenced by the Notes (together
with any and all renewal, extension, modification or replacement notes executed
by the Borrower and given in substitution therefor, the "Note") in the form of
Exhibit "B" attached hereto, duly executed by the Borrower and payable to the
order of each Lender.  At the time of the disbursement of the Loan or a
repayment made in whole thereon, an appropriate notation thereof shall be made
on the books and records of Agent.  All amounts recorded shall be, absent
demonstrable error, conclusive and binding evidence of (i) the principal amount
of the Loan advanced hereunder, (ii) any unpaid interest owing on the Loan and
(iii) all amounts repaid on the Loan.  The failure to record any such amount or
any error in recording such amounts shall not, however, limit or otherwise
affect the obligations of the Borrower under the Note to repay the principal
amount of the Loan, together with all interest accruing thereon.
 
6.                 THE AGENT.
 
6.1.           Appointment, Powers and Immunities  Each Lender designates,
appoints and authorizes GCP to act as Agent hereunder and under the Loan
Documents with such powers as
 
are specifically delegated to Agent by the terms of this Agreement and of the
other Loan Documents, together with such other powers as are reasonably
incidental thereto.  Agent (a) shall have no duties or responsibilities except
those expressly set forth in this Agreement and in the other Loan Documents, and
shall not by reason of this Agreement or any other Transaction Document be a
trustee or fiduciary for any Lender; (b) shall not be responsible to Lenders for
any recitals, statements, representations or warranties contained in this
Agreement or in any of the other Transaction Documents, or in any certificate or
other document referred to or provided for in, or received by any of them under,
this Agreement or any other Transaction Document, or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Transaction Document or any other document referred to or provided for
herein or therein or for any failure by Borrower or any other Person to perform
any of its obligations hereunder or thereunder; and (c) shall not be responsible
to Lenders for any action taken or omitted to be taken by it hereunder or under
any other Loan Document or under any other document or instrument referred to or
provided for herein or therein or in connection herewith or therewith, except
for its own willful misconduct as determined by a final non-appealable judgment
of a court of competent jurisdiction.  Agent may employ agents. Bailees,
custodians and attorneys in fact and shall not be responsible for the negligence
or misconduct of any such persons selected by it in good faith.  Agent may deem
and treat the payee of any note as the holder thereof for all purposes hereof
unless and until the assignment thereof pursuant to an agreement (if and to the
extent permitted herein) in form and substance satisfactory to Agent shall have
been delivered to and acknowledged by Agent.
 
-16-

--------------------------------------------------------------------------------

 
 
6.2.           Reliance by Agent.  Agent shall be entitled to rely upon any
certification, notice or other communication (including any thereof by
telephone, telecopy, telex, telegram, cable or email) believed by it to be
genuine and correct and to have been signed or sent by or on behalf of the
proper Person or Persons, and upon advice and statements of legal counsel,
independent accountants and other experts selected by Agent.  As to any matters
not expressly provided for by this Agreement or any other Loan Document, Agent
shall in all cases be fully protected in acting, or in refraining from acting,
hereunder or thereunder in accordance with instructions given by the Required
Lenders or all of Lenders as is required in such circumstance, and such
instructions to Agent and any action taken or failure to act pursuant thereto
shall be binding on all Lenders.
 
6.3.           Events of Default
 
(a)         Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or an Event of Default or other failure of a condition
precedent to the Loan hereunder unless and until Agent has received written
notice from a Lender, or Borrower specifying such Event of Default or any
unfulfilled condition precedent, and stating that such notice is a Notice of
Default or failure of condition".  In the event that Agent receives such a
Notice of Default or failure of condition, Agent shall give prompt notice
thereof to the Lenders.  Agent shall (subject to Section 6.7) take such action
with respect to any such Event of Default or failure of condition precedent as
shall be directed by the Required Lenders to the extent provided for herein;
provided that, unless and until Agent shall have received such directions, Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to or by reason of such Event of Default or failure of
condition precedent, as it shall deem
 
advisable in the best interest of Lenders.  Without limiting the foregoing, and
notwithstanding the existence or occurrence and continuance of an Event of
Default or any other failure to satisfy any of the conditions precedent set
forth in Section 4 of this Agreement to the contrary, unless and until otherwise
directed by the Required Lenders, Agent may, but shall have no obligation to,
continue the Loan if Agent believes continuing the Loan is not in the best
interests of Lenders.
 
(b)         Except with the prior written consent of Agent, no Lender may assert
or exercise any enforcement right or remedy in respect of the Loan or other
Obligations, as against Borrower or any of the Collateral or other property of
Borrower.
 
6.4.           Indemnification  Lenders agree to indemnify Agent (without
limiting any obligations of the Borrower hereunder) ratably, in accordance with
their Pro Rata Shares, for any and all claims of any kind and nature whatsoever
that may be imposed on, incurred by or asserted against Agent (including by any
Lender) arising out of or by reason of any investigation in or in any way
relating to or arising out of this Agreement or any other Transaction Document
or any other documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby (including the costs and expenses
that Agent is obligated to pay hereunder) or the enforcement of any of the terms
hereof or thereof or of any such other documents provided that no Lender shall
be liable for any of the foregoing to the extent that it arises from the gross
negligence or willful misconduct of the party to be indemnified.  The foregoing
indemnity shall survive the payment of the Obligations and the termination or
non-renewal of this Agreement.
 
-17-

--------------------------------------------------------------------------------

 
 
6.5.           Non-Reliance on Agent and Other Lenders.  Each Lender agrees that
it has, independently and without reliance on Agent or other Lender, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis of the Borrower and has made its own decision to enter into this
Agreement and the other Transaction Documents and that it will, independently
and without reliance upon Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own analysis and decisions in taking or not taking action under this Agreement
or any of the other Transaction Documents.  Agent shall not be required to keep
itself informed as to the performance or observance by the Borrower of any term
or provision of this Agreement or any of the other Transaction Documents or any
other document referred to or provided for herein or therein or to inspect the
properties or books of Borrower.  Agent will use reasonable efforts to provide
Lenders with any information received by Agent from the Borrower which is
required to be provided to Lenders or deemed to be requested by Lenders
hereunder and with a copy of any Notice of Default or failure of condition
received by Agent from the Borrower or any Lender; provided that, Agent shall
not be liable to any Lender for any failure to do so, except to the extent that
such failure is attributable to Agent's own willful misconduct as determined by
a final non-appealable judgment of a court of competent jurisdiction.  Except
for notices, reports and other documents expressly required to be furnished to
Lenders by Agent or deemed requested by Lenders hereunder, Agent shall not have
any duty or responsibility to provide any Lender with any other credit or other
information concerning the affairs, financial condition or business of Borrower
that may come into the possession of Agent.
 
6.6.           Failure to Act.  Except for action expressly required of Agent
hereunder and under the other Loan Documents, Agent shall in all cases be fully
justified in failing or refusing to act hereunder and thereunder unless it shall
receive further assurances to its satisfaction from Lenders of their
indemnification obligations under Section 6.4 hereof against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action.
 
6.7.           Concerning the Collateral and the Related Loan Documents.  Each
Lender authorizes and directs Agent to enter into this Agreement and the other
Loan Documents.  Each Lender agrees that any action taken by Agent or Required
Lenders in accordance with the terms of this Agreement or the other Loan
Documents and the exercise by Agent or Required Lenders of their respective
powers set forth therein or herein, together with such other powers that are
reasonably incidental thereto, shall be binding upon all of the Lenders.
 
6.8.           Collateral Matters.
 
(a)                    Agent may, at its option, but shall not be obligated to
from time to time, at any time on or after an Event of Default and for so long
as the same is continuing or upon any other failure of a condition precedent to
the Loan hereunder, make such disbursements and advances ("Special Agent
Advances") which Agent, in its sole discretion, (i) deems necessary or desirable
either to preserve or protect the Collateral or any portion thereof, or  (ii) to
enhance the likelihood or maximize the amount of repayment by the Borrower of
the Loan and other Obligations, or (iii) to pay any other amount chargeable to
the Borrower pursuant to the terms of this Agreement or any of the other Loan
Documents consisting of  costs, fees and expenses.  The Special Agent Advances
shall be repayable on demand and together with all interest thereon shall
constitute Obligations secured by the Collateral.  Special Agent Advances shall
not constitute the Loan but shall otherwise constitute Obligations
hereunder.  Interest on Special Agent Advances shall be payable at the Interest
Rate or the Default Rate as applicable and shall be payable on demand.  Each
Lender agrees that it shall make available to Agent, upon Agent's demand, in
immediately available funds, the amount equal to such Lender's Pro Rata Share of
each such Special Agent Advance.  If such funds are not made available to Agent
by such Lender, such Lender shall be deemed a Defaulting Lender and Agent shall
be entitled to recover such funds, on demand from such Lender together with
interest thereon for each day from the date such payment was due until the date
such amount is paid to Agent at the Federal Funds Rate for each day during such
period (as published by the Federal Reserve Bank of New York or at Agent's
option based on the arithmetic mean determined by Agent of the rates for the
last transaction in overnight Federal Funds arranged prior to 9:00 a.m. (New
York City time) on that day by each of the three leading brokers of Federal
Funds transactions in New York City selected by Agent) and if such amounts are
not paid within three (3) days of Agent's demand, at the default rate pursuant
to this Agreement.
 
-18-

--------------------------------------------------------------------------------

 
(b)                    Lenders hereby irrevocably authorize Agent, at its option
and in its discretion to release any security interest in, mortgage or lien
upon, any of the Collateral (i) upon termination of the Commitments and payment
and satisfaction of all of the Obligations or (ii) constituting property being
sold or disposed of if Borrower certifies to Agent that the sale or disposition
is made in compliance with Section 9.4
 
hereof (and Agent may rely conclusively on any such certificate, without further
inquiry), or (iii) constituting property in which the Borrower did not own an
interest at the time the security interest, mortgage or lien was granted or at
any time thereafter, or (iv) if required or permitted under the terms of any of
the other Loan Documents, including any intercreditor agreement, or (v)
approved, authorized or ratified in writing by all of Lenders.  Except as
provided above, Agent will not release any security interest in, mortgage or
lien upon, any of the Collateral without the prior written authorization of all
of Lenders. Upon request by Agent at any time, Lenders will promptly confirm in
writing Agent's authority to release particular types or items of Collateral
pursuant to this Section.
 
(c)                    Without in any manner limiting Agent's authority to act
without any specific or further authorization or consent by the Required
Lenders, each Lender agrees to confirm in writing, upon request by Agent, the
authority to release Collateral conferred upon Agent under this Section.  Agent
shall (and is hereby irrevocably authorized by Lenders to) execute such
documents as may be necessary to evidence the release of the security interest,
mortgage or liens granted to Agent upon any Collateral to the extent set forth
above; provided that, (i) Agent shall not be required to execute any such
document on terms which, in Agent's opinion, would expose Agent to liability or
create any obligations or entail any consequence other than the release of such
security interest, mortgage or liens without recourse or warranty and (ii) such
release shall not in any manner discharge, affect or impair the Obligations or
any security interest, mortgage or lien upon (or obligations of the Borrower in
respect of) the Collateral retained by the Borrower.
 
(d)                    Agent shall have no obligation whatsoever to any Lender
or any other Person to investigate, confirm or assure that the Collateral exists
or is owned by any Loan Party or is cared for, protected or insured or has been
encumbered, or that any particular items of Collateral meet the eligibility
criteria applicable in respect of the Loan hereunder, or whether any particular
reserves are appropriate, or that the liens and security interests granted to
Agent pursuant hereto or any of the Loan Documents or otherwise have been
properly or sufficiently or lawfully created, perfected, protected or enforced
or are entitled to any particular priority, or to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent in this Agreement or in any of the other Loan Documents, it
being understood and agreed that in respect of the Collateral, or any act,
omission or event related thereto, subject to the other terms and conditions
contained herein, Agent may act in any manner it may deem appropriate, in its
discretion, given Agent's own interest in the Collateral as a Lender and that
Agent shall have no duty or liability whatsoever to any other Lender.
 
6.9.           Agency for Perfection.  Each Lender hereby appoints Agent and
each other Lender as agent and bailee for the purpose of perfecting the security
interests in and liens upon the Collateral of Agent in assets which, in
accordance with Article 9 of the UCC can be perfected only by possession (or
where the security interest of a secured party with possession has priority over
the security interest of another secured party) and Agent and each Lender hereby
acknowledges that it holds possession of any such Collateral for the benefit of
Agent as secured
 
party.  Should any Lender obtain possession of any such Collateral, such Lender
shall notify Agent thereof, and, promptly upon Agent's request therefor shall
deliver such Collateral to Agent or in accordance with Agent's instructions.
 
-19-

--------------------------------------------------------------------------------

 
 
6.10.                      Successor Agent.  Agent may resign as Agent upon
thirty (30) days' notice to Lenders and the Borrower. If Agent resigns under
this Agreement, the Required Lenders shall appoint from among the Lenders or
their affiliates a successor agent for Lenders subject to the Company's approval
of the successor, which shall not be unreasonably withheld.  If no successor
agent is appointed prior to the effective date of the resignation of Agent,
Agent may appoint, after consulting with Lenders and the Borrower, a successor
agent from among Lenders.  Upon the acceptance by the Lender so selected of its
appointment as successor agent hereunder, such successor agent shall succeed to
all of the rights, powers and duties of the retiring Agent and the term "Agent"
as used herein and in the other Loan Documents shall mean such successor agent
and the retiring Agent’s appointment, powers and duties as Agent shall be
terminated.  After any retiring Agent's resignation hereunder as Agent, the
provisions of this Section 6 shall inure to its benefit as to any actions taken
or omitted by it while it was Agent under this Agreement.  If no successor agent
has accepted appointment as Agent by the date which is thirty (30) days after
the date of a retiring Agent's notice of resignation, the retiring Agent’s
resignation shall nonetheless thereupon become effective and Lenders shall
perform all of the duties of Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.
 
6.11.                      Other Agent Designations.  Agent may at any time and
from time to time determine that a Lender may, in addition, be a "Co-Agent",
"Syndication Agent", "Documentation Agent" or similar designation hereunder and
enter into an agreement with such Lender to have it so identified for purposes
of this Agreement.  Any such designation shall be effective upon written notice
by Agent to the Borrower of any such designation.  Any Lender that is so
designated as a Co-Agent, Syndication Agent, Documentation Agent or such similar
designation by Agent shall have no right, power, obligation, liability,
responsibility or duty under this Agreement or any of the other Loan Documents
other than those applicable to all Lenders as such.  Without limiting the
foregoing, the Lenders so identified shall not have or be deemed to have any
fiduciary relationship with any Lender and no Lender shall be deemed to have
relied, nor shall any Lender rely, on a Lender so identified as a Co-Agent,
Syndication Agent, Documentation Agent or such similar designation in deciding
to enter into this Agreement or in taking or not taking action hereunder.
 
The Agent is authorized to rely on any written, verbal, electronic, telephonic
or telecopy loan requests which the Agent believes in its good faith judgment to
emanate from a properly authorized representative of the Borrower, whether or
not that is in fact the case.  The Borrower does hereby irrevocably confirm,
ratify and approve all such advances by the Agent or the Lenders and does hereby
indemnify the Agent or the Lenders against losses and expenses (including court
costs, attorneys' and paralegals' fees) and shall hold the Agent and the Lenders
harmless with respect thereto.
 
7.           SECURITY FOR THE OBLIGATIONS.
 
7.1.           Security for Obligations.  As security for the payment of the
Obligations, the Borrower does hereby pledge, assign, transfer and deliver to
the Agent and the Lenders and does
 
hereby grant to the Agent and the Lenders a continuing and unconditional
security interest in and to any and all property of the Borrower, of any kind or
description, tangible or intangible, whether now existing or hereafter arising
or acquired, including, but not limited to, the following (all of which
property, along with the products and proceeds therefrom, are individually and
collectively referred to as the "Collateral"):
 
(a)         all property of, or for the account of, the Borrower now or
hereafter coming into the possession, control or custody of, or in transit to,
the Lenders or any agent or bailee for the Agent, any Lenders or any parent,
affiliate or subsidiary of the Agent or any Lender (whether for safekeeping,
deposit, collection, custody, pledge, transmission or otherwise), including all
earnings, dividends, interest, or other rights in connection therewith and the
products and proceeds therefrom, including the proceeds of insurance thereon;
and
 
-20-

--------------------------------------------------------------------------------

 
 
(b)         the additional property of the Borrower, whether now existing or
hereafter arising or acquired, and wherever now or hereafter located, together
with all additions and accessions thereto, substitutions for, and replacements,
products and proceeds therefrom, and all of the Borrower's books and records and
recorded data relating thereto (regardless of the medium of recording or
storage), together with all of the Borrower's right, title and interest in and
to all computer software required to utilize, create, maintain and process any
such records or data on electronic media, identified and set forth as follows:
 
(i)           All Accounts and all Goods whose sale, lease or other disposition
by the Borrower has given rise to Accounts and have been returned to, or
repossessed or stopped in transit by, the Borrower, or rejected or refused by an
Account Debtor;
 
(ii)           All Real Property;
 
(iii)           All Inventory, including, without limitation, raw materials,
work-in-process and finished goods;
 
(iv)           All Goods (other than Inventory), including, without limitation,
embedded software, Equipment, vehicles, furniture and Fixtures:
 
(v)           All Software and computer programs and Intellectual Property;
 
(vi)           All Securities, Investment Property, Financial Assets and Deposit
Accounts;
 
(vii)           All Chattel Paper, Electronic Chattel Paper, Instruments,
Documents, all proceeds of letters of credit, health care insurance Receivables,
Supporting Obligations,  notes secured by real estate, and General Intangibles,
including Payment Intangibles; and
 
(viii)                      All insurance policies and proceeds insuring the
foregoing property or any part thereof, including unearned premiums.
 
7.2.           Possession and Transfer of Collateral.  Until an Event of Default
has occurred hereunder, the Borrower shall be entitled to possession or use of
the Collateral.  The cancellation or surrender of the Note, upon payment or
otherwise, shall not affect the right of the Agent on behalf of the Lenders to
retain the Collateral for any other of the Obligations.  The Borrower shall not
sell, assign (by operation of law or otherwise), license, lease or otherwise
dispose of, or grant any option with respect to any of the Collateral, except
that the Borrower may sell Inventory in the ordinary course of business.
 
-21-

--------------------------------------------------------------------------------

 
 
7.3.           Financing Statements.  The Borrower shall, at the Agent's
request, at any time and from time to time, execute and deliver to the Agent
such financing statements, amendments and other documents and do such acts as
the Agent deems necessary in order to establish and maintain valid, attached and
perfected first security interests in the Collateral in favor of the Agent, free
and clear of all Liens and claims and rights of third parties whatsoever (except
as otherwise specifically set forth in Section 8.15 or Section 9.2 hereof).  The
Borrower hereby irrevocably authorizes the Agent at any time, and from time to
time, to file in any jurisdiction any initial financing statements and
amendments thereto that (a) indicate the Collateral (i) as all assets of the
Borrower or words of similar effect, regardless of whether any particular asset
comprised in the Collateral falls within the scope of Article 9 of the Uniform
Commercial Code of the jurisdiction wherein such financing statement or
amendment is filed, or (ii) as being of an equal or lesser scope or within
greater detail, and (b) contain any other information required by Section 5 of
Article 9 of the Uniform Commercial Code of the jurisdiction wherein such
financing statement or amendment is filed regarding the sufficiency or filing
office acceptance of any financing statement or amendment, including (i) whether
the Borrower is an organization, the type of organization and any organization
identification number issued to the Borrower, and (ii) in the case of a
financing statement filed as a fixture filing or indicating Collateral as
as-extracted collateral or timber to be cut, a sufficient description of real
property to which the Collateral relates.  The Borrower agrees to furnish any
such information to the Agent promptly upon request.  The Borrower further
ratifies and affirms its authorization for any financing statements and/or
amendments thereto, executed and filed by the Agent in any jurisdiction prior to
the date of this Agreement.
 
7.4.           Additional Collateral.  The Borrower shall deliver to the Agent
immediately upon its demand, such other collateral as the Agent may from time to
time request, should the value of the Collateral, in the Agent's sole and
absolute discretion, decline, deteriorate, depreciate or become impaired, and
does hereby grant to the Agent and the Lenders a continuing security interest in
such other collateral, which, when pledged, assigned and transferred to the
Agent and the Lenders shall be and become part of the Collateral.  The Agent's
and Lenders' security interests in each of the foregoing Collateral shall be
valid, complete and perfected whether or not covered by a specific assignment.
 
7.5.           Preservation of the Collateral.  The Agent may, but is not
required to, take such action from time to time as the Agent deems appropriate
to maintain or protect the Collateral.  The Agent shall have exercised
reasonable care in the custody and preservation of the Collateral if it takes
such action as the Borrower shall reasonably request in writing; provided,
however, that such request shall not be inconsistent with the Agent's and the
Lenders' status as a secured party, and the failure of the Agent to comply with
any such request shall not be deemed a failure
 
to exercise reasonable care.  In addition, any failure of the Agent to preserve
or protect any rights with respect to the Collateral against prior or third
parties, or to do any act with respect to preservation of the Collateral, not so
requested by the Borrower, shall not be deemed a failure to exercise reasonable
care in the custody or preservation of the Collateral.  The Borrower shall have
the sole responsibility for taking such action as may be necessary, from time to
time, to preserve all rights of the Borrower and the Agent and the Lenders in
the Collateral against prior or third parties.  Without limiting the generality
of the foregoing, where Collateral consists in whole or in part of securities,
the Borrower represents to, and covenants with, the Agent and the Lenders that
the Borrower has made arrangements for keeping informed of changes or potential
changes affecting the securities (including, but not limited to, rights to
convert or subscribe, payment of dividends, reorganization or other exchanges,
tender offers and voting rights), and the Borrower agrees that neither the Agent
nor the Lenders shall have any responsibility or liability for informing the
Borrower of any such or other changes or potential changes or for taking any
action or omitting to take any action with respect thereto.
 
7.6.           Other Actions as to any and all Collateral.  The Borrower further
agrees to take any other action reasonably requested by the Agent to insure the
attachment, perfection and first priority of, and the ability of the Agent to
enforce, the Agent's and the Lenders' security interest in any and all of the
Collateral including, without limitation, (a) executing, delivering and, where
appropriate, filing financing statements and amendments relating thereto under
the Uniform Commercial Code, to the extent, if any, that the Borrower's
signature thereon is required therefor, (b) causing the Agent's and the Lenders'
name to be noted as secured party on any certificate of title for a titled good
if such notation is a condition to attachment, perfection or priority of, or
ability of the Agent to enforce, the Agent's and the Lenders' security interest
in such Collateral, (c) complying with any provision of any statute, regulation
or treaty of the United States as to any Collateral if compliance with such
provision is a condition to attachment, perfection or priority of, or ability of
the Agent to enforce, the Agent's and the Lenders' security interest in such
Collateral, (d) obtaining governmental and other third party consents and
approvals, including without limitation any consent of any licensor, lessor or
other Person obligated on Collateral, (e) obtaining waivers from mortgagees and
landlords or other third parties in form and substance satisfactory to the
Agent, (f) taking all actions required by the UCC in effect from time to time or
by other law, as applicable in any relevant UCC jurisdiction, or by other law as
applicable in any foreign jurisdiction and (g) cooperating with Agent in the
disposition of any Collateral to satisfy amounts due to any Lender following any
Event of Default.
 
-22-

--------------------------------------------------------------------------------

 
 
7.7.           Collateral in the Possession of a Warehouseman or Bailee.  If any
of the Collateral at any time is in the possession of a warehouseman or bailee,
the Borrower shall promptly notify the Agent thereof, and if requested by the
Agent, shall promptly obtain an acknowledgment from the warehouseman or bailee,
in form and substance satisfactory to the Agent, that the warehouseman or bailee
holds such Collateral for the benefit of the Agent and shall act upon the
instructions of the Agent, without the further consent of the Borrower.
 
7.8.           Commercial Tort Claims.  If the Borrower shall at any time hold
or acquire a commercial tort claim, the Borrower shall immediately notify the
Agent in writing signed by the Borrower of the details thereof and grant to the
Agent and the Lenders in such writing a security
 
interest therein and in the proceeds thereof, all upon the terms of this
Agreement, with such writing to be in form and substance satisfactory to the
Agent.
 
7.9.           Electronic Chattel Paper and Transferable Records.  If the
Borrower at any time holds or acquires an interest in any electronic chattel
paper or any "transferable record", as that term is defined in Section 201 of
the federal Electronic Signatures in Global and National Commerce Act, or in
Section 16 of the Uniform Electronic Transactions Act as in effect in any
relevant jurisdiction, the Borrower shall promptly notify the Agent thereof and,
at the request of the Agent, shall take such action as the Agent may reasonably
request to vest in the Agent control under Section 9-105 of the UCC of such
electronic chattel paper or control under Section 201 of the federal Electronic
Signatures in Global and National Commerce Act or, as the case may be,
Section 16 of the Uniform Electronic Transactions Act, as so in effect in such
jurisdiction, of such transferable record.
 
8.           REPRESENTATIONS AND WARRANTIES.
 
To induce the Agent and Lenders to make the Loan, the Borrower makes the
following representations and warranties to the Agent and the Lenders, each of
which shall be true and correct as of the date of the execution and delivery of
this Agreement, and as of the date of the Second Draw and the Third Draw
closings, and which shall survive the execution and delivery of this Agreement:
 
8.1.           Borrower Organization and Name.  The Borrower is a corporation
duly organized, existing and in good standing under the laws of the State of
Florida, with full and adequate corporate power to carry on and conduct its
business as presently conducted.  The Borrower's state issued organizational
identification number is P03000000129.  The Borrower is duly licensed or
qualified in all foreign jurisdictions wherein the nature of its activities
require such qualification or licensing.  The exact legal name of the Borrower
is as set forth in the first paragraph of this Agreement, and the Borrower
currently does not conduct, nor has it during the last five (5) years conducted,
business under any other name or trade name, except for "Interaxx Digital Tools,
Inc." which it used prior to July 23, 2004.  The Borrower does not have any
Subsidiaries.
 
8.2.           Authorization; Validity.  The Borrower has full right power and
authority to enter into this Agreement, to make the borrowings and execute and
deliver the Loan Documents as provided herein and to perform all of its duties
and obligations under this Agreement and the Loan Documents.  The execution and
delivery of this Agreement and the Loan Documents will not, nor will the
observance or performance of any of the matters and things herein or therein set
forth, violate or contravene any provision of law or of the articles of
incorporation or bylaws of the Borrower.  All necessary and appropriate
corporate action has been taken on the part of the Borrower to authorize the
execution and delivery of this Agreement and the Loan Documents.  This Agreement
and the Loan Documents are valid and binding agreements and contracts of the
Borrower in accordance with their respective terms.
 
-23-

--------------------------------------------------------------------------------

 
 
8.3.           Compliance with Laws.  The nature and transaction of the
Borrower's Business and operations and the use of its properties and assets,
including, but not limited to, the Collateral or any real estate owned or
occupied by the Borrower, do not and during the term of
 
the Loan shall not, violate or conflict with any applicable law, statute,
ordinance, rule, regulation or order of any kind or nature, including, without
limitation, the provisions of Occupational Safety and Health Act of 1970, as
amended, the Fair Labor Standards Act of 1938, as amended, the Code, and the
rules and regulations thereunder, and all Environmental Laws or any zoning, land
use, building, noise abatement, occupational health and safety or other laws,
any building permit or any condition, grant, easement, covenant, condition or
restriction, whether recorded or not.  The Borrower has obtained all material
permits, licenses, approvals, consents, certificates, orders or authorizations
of any Governmental Authority required for the lawful conduct of its business
(the "Permits").  All of the Permits are valid and subsisting and in full force
and effect.  There are no actions, claims or proceedings pending or to the best
of the Borrower's knowledge, threatened that seek the revocation, cancellation,
suspension or modification of any of the Permits.
 
8.4.           Regulated Business.  Without limiting the generality of the
representation and warranty set forth in Section 8.3, Borrower represents and
warrants that it has been issued such licenses or permits as are required to
conduct its business as being conducted as of the date hereof, including but not
limited to your license to be a supplier of durable medical equipment,
orthotics, prosthetics, and supplies ("DMEPOS") issued by the Centers for
Medicare & Medicaid Services and your license from the State of Florida to be a
Home Medical Equipment and Services provider ("HME") and as Borrower intends to
conduct its business at least during the term of the Loan. None of the
individuals in its employ are required to have any licenses to operate
Borrower's business.  Copies of the DMEPOS and HME licenses are attached hereto
as Schedule 8.4.
 
8.5.           Environmental Laws and Hazardous Substances.  The Borrower
represents, warrants and agrees with the Agent that (i) the Borrower has not
generated, used, stored, treated, transported, manufactured, handled, produced
or disposed of any Hazardous Materials, on or off any of the premises of the
Borrower (whether or not owned by it) in any manner which at any time violates
any Environmental Law or any license, permit, certificate, approval or similar
authorization thereunder, (ii) the operations of the Borrower comply in all
material respects with all Environmental Laws and all licenses, permits
certificates, approvals and similar authorizations thereunder, (iii) there has
been no investigation, proceeding, complaint, order, directive, claim, citation
or notice by any governmental authority or any other Person, nor is any pending
or, to the best of the Borrower's knowledge, threatened, and the Borrower shall
immediately notify the Agent upon becoming aware of any such investigation,
proceeding, complaint, order, directive, claim, citation or notice, and shall
take prompt and appropriate actions to respond thereto, with respect to any
non-compliance with, or violation of, the requirements of any Environmental Law
by the Borrower or the release, spill or discharge, threatened or actual, of any
Hazardous Material or the generation, use, storage, treatment, transportation,
manufacture, handling, production or disposal of any Hazardous Material or any
other environmental, health or safety matter, which affects the Borrower or its
business, operations or assets or any properties at which the Borrower has
transported, stored or disposed of any Hazardous Materials, (iv) the Borrower
has no material liability, contingent or otherwise, in connection with a
release, spill or discharge, threatened or actual, of any Hazardous Materials or
the generation, use, storage, treatment, transportation, manufacture, handling,
production or disposal of any Hazardous Material, and (v) without limiting the
generality of the foregoing, the Borrower shall, following determination by the
Agent that there is non-compliance, or any
 
condition which requires any action by or on behalf of the Borrower in order to
avoid any non-compliance, with any Environmental Law, at the Borrower's sole
expense cause an independent environmental engineer acceptable to the Agent to
conduct such tests of the relevant site as are appropriate, and prepare and
deliver a report setting forth the result of such tests, a proposed plan for
remediation and an estimate of the costs thereof.
 
8.6.           Absence of Breach or Conflict.  The execution, delivery and
performance of this Agreement, the Loan Documents and any other documents or
instruments to be executed and delivered by the Borrower in connection with the
Loan shall not: (i) violate any provisions of law or any applicable regulation,
order, writ, injunction or decree of any court or governmental authority, or
(ii) conflict with, be inconsistent with, or result in any breach or default of
any of the terms, covenants, conditions, or provisions of any indenture,
mortgage, deed of trust, instrument, document, agreement or contract of any kind
to which the Borrower is a party or by which the Borrower or any of its property
or assets may be bound.
 
-24-

--------------------------------------------------------------------------------

 
 
8.7.           Capitalization.  The number of shares and type of all authorized,
issued and outstanding capital stock, options and other securities of the
Borrower (whether or not presently convertible into or exercisable or
exchangeable for shares of capital stock of the Borrower) is set forth in
Schedule 8.7. All outstanding shares of capital stock are duly authorized,
validly issued, fully paid and nonassessable and have been issued in compliance
with all applicable securities laws. Except as disclosed in Schedule 8.7, there
are no outstanding options, warrants, script rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire, any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Borrower is
or may become bound to issue additional shares of Common Stock, or securities or
rights convertible or exchangeable into shares of Common Stock. Except as
disclosed in Schedule 8.7, there are no anti-dilution or price adjustment
provisions contained in any security issued by the Borrower (or in any agreement
providing rights to security holders) and the issue and sale of the Securities
will not obligate the Borrower to issue shares of Common Stock or other
securities to any Person and will not result in a right of any holder of
Borrower securities to adjust the exercise, conversion, exchange or reset price
under such securities. To the knowledge of the Borrower, except as specifically
disclosed in Schedule 8.7, no Person or group of related Persons beneficially
owns (as determined pursuant to Rule 13d-3 under the Exchange Act), or has the
right to acquire, by agreement with or by obligation binding upon the Borrower,
beneficial ownership of in excess of 5% of the outstanding Common Stock,
ignoring for such purposes any limitation on the number of shares of Common
Stock that may be owned at any single time.
 
8.8.           Reservation of Shares.  The Borrower has reserved and until the
Loan is repaid in full the Borrower shall keep reserved from its duly authorized
capital stock the maximum number of shares of Common Stock issuable upon
conversion of the Loan into shares of common stock.
 
8.9.           SEC Reports; Financial Statements.  The Borrower has filed all
reports required to be filed by it under the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Borrower was required by law to file such material)
(the foregoing materials (together with any materials filed by the
 
Borrower under the Exchange Act, whether or not required) being collectively
referred to herein as the "SEC Reports" and, together with this Agreement and
the Exhibits and Schedules to this Agreement, the "Disclosure Materials") on a
timely basis or has received a valid extension of such time of filing and has
filed any such SEC Reports prior to the expiration of any such extension.  The
Borrower has delivered to the Agent true, correct and complete copies of all SEC
Reports filed within the 10 days preceding the date hereof.  As of their
respective dates, the SEC Reports complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder,
and none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.  The financial
statements of the Borrower included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing.  Such
financial statements have been prepared in accordance with GAAP, except as may
be otherwise specified in such financial statements or the notes thereto, and
fairly present in all material respects the financial position of the Borrower
as of and for the dates thereof and the results of operations and cash flows for
the periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.  All material agreements to which the
Borrower is a party or to which the property or assets of the Borrower is
subject are included as part of or specifically identified in the SEC Reports.
 
8.10.                      Collateral Representations.  The Borrower is the sole
owner of the Collateral, free from any Lien of any kind, other than the Lien of
the Agent and the Lenders.
 
8.11.                      Financial Statements.  All financial statements
submitted to the Agent have been prepared in accordance with GAAP on a basis,
except as otherwise noted therein, consistent with the previous fiscal year and
truly and accurately reflect the financial condition of the Borrower and the
results of the operations for the Borrower as of such date and for the periods
indicated.  Since the date of the most recent financial statement submitted by
the Borrower to the Agent, there has been no material adverse change in the
financial condition or in the assets or liabilities of the Borrower, or any
changes except those occurring in the ordinary course of business.
 
-25-

--------------------------------------------------------------------------------

 
 
8.12.                      Projections. The projections provided to Agent by
Borrower, a copy of which are attached hereto as Exhibit "E" represent
Borrower's best estimate of its anticipated sales and costs for the periods
covered thereby based upon the assumptions set forth therein.
 
8.13.                      Priority of Liens.  The security interests and liens
granted to Agent and Lenders under this Agreement and the other Loan Documents
constitute valid and perfected first priority liens and security interests in
and upon the Collateral subject only to the liens created pursuant hereto.
 
8.14.                      Intellectual Property.  Borrower owns or licenses or
otherwise has the right to use all Intellectual Property necessary for the
operation of its business as presently conducted or proposed to be
conducted.  As of the date hereof, the Borrower does not have any Intellectual
Property registered, or subject to pending applications, in the United States
Patent and Trademark Office or any similar office or agency in the United
States, any State thereof, any
 
political subdivision thereof or in any other country, other than those
described in Schedule 8.14 attached hereto and has not granted any licenses with
respect thereto other than as set forth therein.  No event has occurred which
permits or would permit after notice or passage of time or both, the revocation,
suspension or termination of such rights.  To the best of the Borrower's
knowledge, no slogan or other advertising device, product, process, method,
substance or other Intellectual Property or goods bearing or using any
Intellectual Property presently contemplated to be sold by or employed by the
Borrower infringes any patent, trademark, servicemark, tradename, copyright,
license or other Intellectual Property owned by any other Person presently and
no claim or litigation is pending or threatened against or affecting the
Borrower contesting its right to sell or use any such Intellectual
Property.  Schedule 8.14 sets forth all of the agreements or other arrangements
of the Borrower pursuant to which the Borrower has a material license or other
right to use any trademarks, logos, designs, representations or other
Intellectual Property owned by another person as in effect on the date hereof
and the dates of the expiration of such agreements or other arrangements of the
Borrower as in effect on the date hereof (collectively, together with such
agreements or other arrangements as may be entered into by the Borrower after
the date hereof, collectively, the "License Agreements" and individually, a
"License Agreement").  No trademark, servicemark, copyright or other
Intellectual Property at any time used by the Borrower which is owned by another
person, or owned by the Borrower subject to any Lien in favor of any person
other than Agent, is affixed to any Inventory, except (a) to the extent
permitted under the term of the license agreements listed on Schedule 8.14 and
(b) to the extent the sale of Inventory to which such Intellectual Property is
affixed is permitted to be sold by the Borrower under applicable law (including
the United States Copyright Act of 1976).
 
8.15.                      Litigation and Taxes.  There is no litigation,
demand, charge, claim, petition or governmental investigation or proceeding
pending, or threatened, against the Borrower, which, if adversely determined,
would result in any material adverse change in the financial condition or
properties, business or operations of the Borrower.  The Borrower has duly filed
all applicable income or other tax returns on a timely basis and has paid all
income or other taxes when due.  There is no controversy or objection pending,
or threatened in respect of any tax returns of the Borrower.
 
8.16.                      Event of Default.  No Event of Default has occurred
and is continuing, and no event has occurred and is continuing which, with the
lapse of time, the giving of notice, or both, would constitute such an Event of
Default under this Agreement or any of the Loan Documents and the Borrower is
not in default (without regard to grace or cure periods) under any contract or
agreement to which it is a party.
 
8.17.                      ERISA Obligations.  Borrower is not subject to ERISA.
 
-26-

--------------------------------------------------------------------------------

 
 
8.18.                      Adverse Circumstances.  No condition, circumstance,
event, agreement, document, instrument, restriction, litigation or proceeding
(or threatened litigation or proceeding or basis therefor) exists which
(a) could adversely affect the validity or priority of the Liens granted to the
Agent and the Lenders under the Loan Documents, (b) could materially adversely
affect the ability of the Borrower to perform its obligations under the Loan
Documents, (c) would constitute a default under any of the Loan Documents, or
(d) would constitute such a default with the giving of notice or lapse of time
or both.
 
8.19.                      Lending Relationship.  The Borrower acknowledges and
agrees that the relationship hereby created with the Agent and the Lenders is
and has been conducted on an open and arm's length basis in which no fiduciary
relationship exists and that the Borrower has not relied and is not relying on
any such fiduciary relationship in executing this Agreement and in consummating
the Loan.  The Agent represents that it will receive the Note payable to its
order as evidence of a bank loan.
 
8.20.                      Business Loan.  The Loan, including interest rate,
fees and charges as contemplated hereby, (i) are business loans within the
purview of 815 ILCS 205/4(1)(c), as amended from time to time, (ii) are an
exempted transaction under the Truth In Lending Act, 12 U.S.C. 1601 etseq., as
amended from time to time, and (iii) do not, and when disbursed shall not,
violate the provisions of the Illinois usury laws, any consumer credit laws or
the usury laws of any state which may have jurisdiction over this transaction,
the Borrower or any property securing the Loan.
 
8.21.                      Compliance with Regulation U.  No portion of the
proceeds of the Loan shall be used by the Borrower, or any affiliates of the
Borrower, either directly or indirectly, for the purpose of purchasing or
carrying any margin stock, within the meaning of Regulation U as adopted by the
Board of Governors of the Federal Reserve System.
 
8.22.                      Governmental Regulation.  The Borrower is not, or
after giving effect to any loan, will not be, subject to regulation under the
Public Utility Holding Company Act of 1935, the Federal Power Act or the
Investment Company Act of 1940 or to any federal or state statute or regulation
limiting its ability to incur indebtedness for borrowed money.
 
8.23.                      Small Business Matters.  The Borrower, together with
its "affiliates" (as that term is defined in Title 13, Code of Federal
Regulations, § 121.103), is a "small business concern" within the meaning of the
Small Business Investment Act of 1958, as amended, and the regulations
thereunder, including but not limited to Title 13, Code of Federal Regulations,
§ 121.103 (the "SBIA") and is in full compliance with, the provisions of the
SBIA.  The information regarding the Borrower and its affiliates set forth in
the SBA Form 480, Form 652 and Parts A and B of Form 1031; delivered at the
Closing is accurate and complete.  The information regarding use of proceeds to
be used by certain of the Lenders in completing SBA Form 1050 is also accurate
and complete.  Copies of such forms shall have been completed and executed by
the Borrower and delivered at the Closing together with a written statement of
the Borrower regarding its planned use of the proceeds from the Loan.  The
Borrower does not presently engage in, and it shall not hereafter engage in, any
activities, nor shall the Borrower use directly or indirectly the proceeds from
the Loan hereunder for any purpose, for which a Small Business Investment
Company is prohibited from providing funds by the SBIA).  The Borrower
acknowledges that the Lenders are and the Agent is a federal licensee under the
SBIA.  Neither the Borrower nor any of its officers, managers, or shareholders
or, to the best of their knowledge, their employees directly or indirectly own
or control, or are related to any Person who owns or controls, any interest in,
or is an officer, director, employee, shareholder, or agent of, the Agent or any
entity in any way related to or affiliated with the Agent or any Lender or any
other Small Business Investment Company.  The Borrower has not received, is not
receiving, and has no intention to apply for any assistance from the SBA or any
small Business Investment Company other than the Agent or any Lender.
 
8.24.                      Individual Licenses.  There are no licenses required
of individuals which are necessary to the conduct of the Borrower's Business as
presently conducted.
 
-27-

--------------------------------------------------------------------------------

 
 
8.25.                      Solvency.  The Borrower is Solvent as of the date
hereof and is not aware of any circumstance or event as of the date hereof that
would result in the Borrower becoming not Solvent.  Immediately after the
Closing the Borrower will be, Solvent. As used herein, the term "Solvent" means,
with respect to a particular date, that on such date, (i) the fair market value
of the total assets of the Borrower exceeds its total liabilities (including,
without limitation, stated liabilities and contingent liabilities), and (ii) the
Borrower is as of any time or from time to time currently able to discharge its
debts as they come due or mature.  The Borrower has not taken any steps, and
does not currently expect to take any steps, to seek protection pursuant to any
bankruptcy, insolvency, debtor relief, reorganization or similar law, nor does
the Borrower have any knowledge or reason to believe that creditors of the
Borrower have initiated or intend to initiate involuntary bankruptcy or similar
proceedings.
 
8.26.                      Labor Agreements and Relations.
 
(a)         Other than the Non-Compete Agreements with the Designated
Stockholders there are no employment agreements or arrangements between the
Borrower and any person and no collective bargaining or similar agreements
between or applicable to the Borrower and any union, labor organization or other
bargaining agent in respect of the employees of the Borrower as of the date
hereof.
 
(b)         The Borrower's relations with its employees are good.
 
(c)         There is (i) no dispute, administrative proceeding or hearing or
litigation pending or threatened with respect to any employee or former employee
of the Borrower, (ii) no significant unfair labor practice complaint pending
against the Borrower or, to the best of the Borrower's knowledge, threatened
against it, before the National Labor Relations Board, and no significant
grievance or significant arbitration proceeding arising out of or under any
collective bargaining agreement is pending as of the date hereof against the
Borrower or, to best of the Borrower's knowledge, threatened against it, and
(ii) no significant strike, labor dispute, slowdown or stoppage is pending
against the Borrower or, to the best of the Borrower's knowledge, threatened
against the Borrower.
 
8.27.                      Real Estate.  Borrower does not own any Real
Property.  Schedule 8.27 attached hereto and by this reference made a part
hereof sets forth all Real Property leased by the Borrower, together with, in
the case of leased property, the name and mailing address of the lessor of such
property.  The Borrower has (a) good and marketable fee simple title to or valid
leasehold interests in all of its Real Property and (b) good and marketable
title to all of its other property (including without limitation, all real and
other property in each case as reflected in the financial statements delivered
to the Agent hereunder), and in each case subject to no Liens other than Liens
permitted hereunder. The Borrower enjoys peaceful and undisturbed possession of
all its Real Property and there is no pending or, to the best of its knowledge,
threatened condemnation proceeding relating to any such Real Property.  None of
the leases evidencing any leasehold interests of the Borrower (the "Leases")
contains provisions which have or could
 
reasonably be expected to have a material adverse effect on the Agent or the
Collateral.  No default exists under any Lease.  All of the Real Property owned,
leased or used by the Borrower in the conduct of the Business is (i) insured to
the extent and in a manner customary in the industry in which the Borrower is
engaged, (ii) structurally sound with no known defects which have or could
reasonably be expected to have a material adverse effect on the Agent or its
Collateral, (iii) in good operating condition and repair, subject to ordinary
wear and tear, (iv) not in need of maintenance or repair except for ordinary,
routine maintenance and repair the cost of which is immaterial, (v) sufficient
for the operation of the Business as currently conducted and (vi) in conformity
with all applicable laws, ordinances, orders, regulations and other requirements
(including applicable zoning, environmental, motor vehicle safety, occupational
safety and health laws and regulations) relating thereto, except where the
failure to conform could not reasonably be expected to have a material adverse
effect.
 
-28-

--------------------------------------------------------------------------------

 
 
8.28.                      Transactions With Affiliates and Employees.  Except
as set forth in SEC Reports filed at least ten days prior to the date hereof,
none of the officers or directors of the Borrower and, to the knowledge of the
Borrower, none of the employees of the Borrower is presently a party to any
transaction with the Borrower (other than for services as employees, officers
and directors), including any contract, agreement or other arrangement providing
for the furnishing of services to or by, providing for rental of real or
personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Borrower, any
entity in which any officer, director, or any such employee has a substantial
interest or is an officer, director, trustee or partner.
 
8.29.                      Bank Accounts.  The account numbers and locations of
all Deposit accounts and other bank accounts of the Borrower are as follows
listed on Schedule 8.29.
 
8.30.                      Place of Business.  The principal place of business
of the Borrower is 2101 West Atlantic Boulevard, Suite 101, Pompano,
Florida   33069 and the Borrower shall promptly notify the Agent of any change
in such location.  The Borrower will not remove or permit the Collateral to be
removed from such location without the prior written consent of the Agent,
except for Inventory sold in the usual and ordinary course of the Borrower's
business.
 
8.31.                      Internal Accounting Controls.  The Borrower maintains
a system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management's
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management's general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.
 
8.32.                      Complete Information.  This Agreement and all
financial statements, schedules, certificates, confirmations, agreements,
contracts, and other materials submitted to the Agent in connection with or in
furtherance of this Agreement by or on behalf of the Borrower fully and fairly
state the matters with which they purport to deal, and neither misstate any
material fact nor, separately or in the aggregate, fail to state any material
fact necessary to make the statements made not misleading.
 
9.           NEGATIVE COVENANTS.
 
9.1.           Indebtedness.  The Borrower shall not, either directly or
indirectly, create, assume, incur or have outstanding any Indebtedness
(including purchase money indebtedness), or become liable, whether as endorser,
guarantor, surety or otherwise, for any debt or obligation of any other Person,
except:
 
(a)         the Obligations;
 
(b)         endorsement for collection or deposit of any commercial paper
secured in the ordinary course of business;
 
(c)         obligations of the Borrower for taxes, assessments, municipal or
other governmental charges;
 
(d)         obligations of the Borrower for accounts payable, other than for
money borrowed, incurred in the ordinary course of business;
 
-29-

--------------------------------------------------------------------------------

 
 
(e)         obligations in the forms of guarantees of either payment or
performance by Borrower or any other person;
 
(f)         obligations existing on the date hereof which are disclosed on the
financial statements referred to in Section 8.11; and
 
(g)         obligations arising under Capital Leases for property acquired (or
deemed to be acquired) by the Borrower or claims arising from the use or loss
of, or damage to, such property.
 
9.2.           Encumbrances.  The Borrower shall not, either directly or
indirectly, create, assume, incur or suffer or permit to exist any Lien or
charge of any kind or character upon any asset of the Borrower, whether owned at
the date hereof or hereafter acquired except:
 
(a)         Liens for taxes, assessments or other governmental charges not yet
due or which are being contested in good faith by appropriate proceedings in
such a manner as not to make the property forfeitable;
 
(b)         Liens or charges incidental to the conduct of its business or the
ownership of its property and assets which were not incurred in connection with
the borrowing of money or the obtaining of an advance or credit, and which do
not in the aggregate materially detract from the value of its property or assets
or materially impair the use thereof in the operation of its business;
 
(c)         Liens arising out of judgments or awards against the Borrower with
respect to which it shall concurrently therewith be prosecuting a timely appeal
or proceeding for review and with respect to which it shall have secured a stay
of execution pending such appeal or proceedings for review;
 
(d)         pledges or deposits to secure obligations under worker's
compensation laws or similar legislation;
 
(e)         good faith deposits in connection with lending contracts or leases
to which the Borrower is a party;
 
(f)         deposits to secure public or statutory obligations of the Borrower;
 
(g)         Liens existing on the date hereof and disclosed on the financial
statements referred to in Section 8.11;
 
(h)         Liens securing obligations permitted under Section 4.1(c); and
 
(i)         Liens granted to the Agent and the Lenders hereunder.
 
-30-

--------------------------------------------------------------------------------

 
 
9.3.           Investments.  The Borrower shall not, either directly or
indirectly, make or have outstanding any new investments (whether through
purchase of stocks, obligations, hedging transactions or otherwise) in, or loans
or advances to, or make an Acquisition of, any other Person, or acquire all or
any substantial part of the assets, business, stock or other evidence of
beneficial ownership of any other Person except:
 
(a)         investments in direct obligations of the United States;
 
(b)         investments in certificates of deposit issued by any bank with
assets greater than One Hundred Million Dollars ($100,000,000.00); or
 
(c)         investments in Prime Commercial Paper (for purposes hereof, Prime
Commercial Paper shall mean short-term unsecured promissory notes sold by large
corporations and rated A-1/P-1 by Standard & Poor's Ratings Group, a division of
McGraw Hill, Inc., and Moody's Investment Service, Inc.).
 
9.4.           Subsidiaries; Transfer; Merger.  The Borrower shall not form any
subsidiaries, and shall not, either directly or indirectly, merge, consolidate,
sell, transfer, license, lease, encumber or otherwise dispose of all or any part
of its property or business or all or any substantial part of its assets, or
sell or discount (with or without recourse) any of its Promissory Notes, Chattel
Paper, Payment Intangibles or Accounts, except Inventory in the ordinary course
of business.
 
9.5.           Issuance of Stock Interests.  Except as required pursuant to and
in accordance with the terms of that certain settlement agreement between the
Borrower and Mr. Michael Pringle dated November 30, 2006, the Borrower shall
not, either directly or indirectly, issue or distribute any additional capital
stock or other securities of the Borrower.
 
9.6.           Distributions.  The Borrower shall not, either directly or
indirectly, purchase or redeem any shares of its stock, or declare or pay any
dividends (other than stock dividends), whether in cash or otherwise, or set
aside any funds for any such purpose or make any distribution to its
shareholders.
 
9.7.           Bank Accounts.  The Borrower shall not establish any new Deposit
accounts or other bank accounts, other than bank accounts set forth on Schedule
8.28 without the prior written consent of the Agent.
 
9.8.           Change of Legal Status; Organizational Documents.  The Borrower
shall not change its name, its organizational identification number, if it has
one, its type of organization, its jurisdiction of organization or other legal
structure.  The Borrower shall not amend any of its articles or bylaws or any
agreements among its stockholders and shall not alter the present size of its
board of directors, which has been set by resolution of the board of directors
at six members.
 
9.9.           Permits.  The Borrower shall maintain in effect all Permits
necessary to lawfully operate the Business where and how it's conducted during
the term of the Loan.
 
-31-

--------------------------------------------------------------------------------

 
10.           AFFIRMATIVE COVENANTS.
 
10.1.                      Corporate Existence.  The Borrower shall at all times
preserve and maintain its corporate existence, rights, franchises and
privileges, and shall at all times continue as a going concern in the business
which the Borrower is presently conducting.  If the Borrower does not have a
state issued identification number and later obtains one, the Borrower shall
promptly notify the Agent of such organizational identification number.
 
10.2.                      Maintain Property.  The Borrower shall at all times
maintain, preserve and keep its plant, properties and Equipment, including, but
not limited to, any Collateral, in good repair, working order and condition,
normal wear and tear excepted, and shall from time to time make all needful and
proper repairs, renewals, replacements, and additions thereto so that at all
times the efficiency thereof shall be fully preserved and maintained.  The
Borrower shall permit the Agent to examine and inspect such plant, properties
and Equipment, including, but not limited to, any Collateral, at all reasonable
times.
 
10.3.                      Maintain Insurance.  The Borrower shall at all times
insure and keep insured with insurance companies acceptable to the Agent, all
insurable property owned by it which is of a character usually insured by
companies similarly situated and operating like properties, against loss or
damage from fire and such other hazards or risks as are customarily insured
against by companies similarly situated and operating like properties; and shall
similarly insure employers', public and professional liability risks.  Borrower
shall maintain such insurance policies are outlined on Exhibit "F" attached
hereto.  Prior to the date of the funding of the Note, the Borrower shall
deliver to the Lender a certificate setting forth in summary form the nature and
extent of the insurance maintained by the Borrower pursuant to this
Section 10.  All such policies of insurance must be satisfactory to the Agent in
relation to the amount and term of the Obligations and type and value of the
Collateral and assets of the Borrower, shall identify the Agent on behalf of the
Lenders as sole loss payee or mortgagee and as an additional insured.  In the
event the Borrower either fails to provide the Agent with evidence of the
insurance coverage required by this Section or at any time hereafter shall fail
to obtain or maintain any of the policies of insurance required above, or to pay
any premium in whole or in part relating thereto, then the Agent, without
waiving or releasing any obligation or default by the Borrower hereunder, may at
any time (but shall be under no obligation to so act), obtain and maintain such
policies of insurance and pay such premium and take any other action with
respect thereto, which the Agent deems advisable.  This insurance coverage
(i) may, but need not, protect the Borrower's interest in the such property,
including, but not limited to the Collateral, and (ii) may not pay any claim
made by, or against, the Borrower in connection with such property, including,
but not limited to the Collateral.  The Borrower may later cancel any such
insurance purchased by the Agent, but only after providing the Agent with
evidence that the Borrower has obtained the insurance coverage required by this
Section.  The costs of such insurance obtained by the Agent, through and
including the effective date such insurance coverage is canceled or expires,
shall be payable on demand by the Borrower to the Agent, together with interest
at the Default Rate on such amounts until repaid and any other charges by the
Agent in connection with the placement of such insurance.  The costs of such
insurance, which may be greater than the cost of insurance which the Borrower
may be able to obtain on its own, together with interest thereon at the Default
Rate and any other charges by the Agent in connection with the placement of such
insurance may be added to the total Obligations due and owing.
 
10.4.                      Tax Liabilities.  The Borrower shall at all times pay
and discharge all property and other taxes, assessments and governmental charges
upon, and all claims (including claims for labor, materials and supplies)
against the Borrower or any of its properties, Equipment or Inventory, before
the same shall become delinquent and before penalties accrue thereon, unless and
to the extent that the same are being contested in good faith by appropriate
proceedings and are insured against or bonded over to the satisfaction of the
Agent.
 
10.5.                      Financial Statements.  The Borrower shall at all
times maintain a standard and modern system of accounting, on the accrual basis
of accounting and in all respects in accordance with GAAP, and shall furnish to
the Agent or its authorized representatives such information regarding the
business affairs, operations and financial condition of the Borrower, including,
but not limited to:
 
(a)         as soon as available, and in any event, within ninety (90) days
after the close of each of its fiscal years, a copy of the annual audited,
compiled financial statements of the Borrower, including balance sheet,
statement of income and retained earnings, statement of cash flows for the
fiscal year then ended and such other information (including nonfinancial
information) as the Agent may request, in reasonable detail, prepared and
certified by an independent certified public accountant acceptable to the Agent,
containing an unqualified opinion;
 
-32-

--------------------------------------------------------------------------------

 
 
(b)         as soon as available, and in any event, within forty-five (45) days
following the end of each fiscal quarter, a copy of the financial statements of
the Borrower regarding such fiscal quarter, including balance sheet, statement
of income and retained earnings, statement of cash flows for the fiscal quarter
then ended and such other information (including nonfinancial information) as
the Agent may request, in reasonable detail, prepared and certified as accurate
by the Borrower; and
 
(c)         as soon as available, and in any event, within thirty (30) days
following the end of each calendar month, a copy of the financial statements of
the Borrower regarding such calendar month, including balance sheet, statement
of income and retained earnings, statement of cash flows for the calendar month
then ended and such other information (including nonfinancial information) as
the Agent may request, in reasonable detail, prepared and certified as accurate
by the Borrower.
 
10.6.                      Changes in Accounting Principles.  No change with
respect to such accounting principles shall be made by the Borrower without
giving prior notification to the Agent.  The Borrower represents and warrants to
the Agent that the financial statements delivered to the Agent at or prior to
the execution and delivery of this Agreement and to be delivered at all times
thereafter accurately reflect and will accurately reflect the financial
condition of the Borrower.  The Agent shall have the right at all times during
business hours to inspect the books and records of the Borrower and make
extracts therefrom.  The Borrower agrees to advise the Agent immediately of any
adverse change in the financial condition, the operations or any other status of
the Borrower.
 
10.7.                      Supplemental Financial Statements.  The Borrower
shall immediately upon receipt thereof, provide to the Agent copies of interim
and supplemental reports if any, submitted to the Borrower by independent
accountants in connection with any interim audit or review of the books of the
Borrower.
 
10.8.                      Prompt Payment.  The Borrower shall make payments to
the Agent and to all other third parties promptly and on or prior to the due
date for any such obligations.
 
10.9.                      Business.  The Borrower shall not conduct its
business other than as the Business while the Loan remains outstanding.
 
10.10.                      Notices.  The Borrower shall immediately advise the
Agent of any violation of law by Borrower or by any other person affecting
Borrower's ability to conduct its Business or any change in legal or regulatory
status of Borrower or any of the Designated Stockholders which would affect
Borrower's ability to conduct its Business.  The Borrower shall also immediately
notify Agent of any litigation pending or threatened against it or any
regulatory action by any Governmental Authority pending or threatened against
it.  The Borrower shall immediately notify the Agent of any default by Borrower
under the Transaction Documents or any other agreement to which the Borrower is
a party.
 
10.11.                      Covenant Compliance Report.  The Borrower shall,
within thirty (30) days after the end of each month, deliver to the Agent a
computation in such detail as the Agent shall specify, showing compliance by the
Borrower with the financial covenants set forth in Section 11, and certain other
information as set forth in a compliance certificate in the form attached hereto
as Exhibit "L" certified as accurate by the Borrower.
 
10.12.                      Field Audits.  The Borrower shall allow the Agent,
at the Borrower's sole expense, to conduct an annual field examination of the
Accounts and Inventory of the Borrower, the results of which must be
satisfactory to the Agent in the Agent's sole and absolute discretion.
 
-33-

--------------------------------------------------------------------------------

 
 
10.13.                      Inspections.  Without limiting the generality of the
foregoing, upon reasonable notice the Borrower shall permit the Agent (or such
Persons as the Agent may designate, including representatives of the SBA) to
visit and inspect, under the Borrower's guidance, any of the properties of the
Borrower to examine all of its Collateral, books of account, records, reports
and other papers, to make copies and extracts therefrom and to discuss its
affairs, finances and accounts with its officers and independent public
accountants (and by this provision the Borrower authorize such accountants to
discuss with the Agent the finances and affairs of the Borrower) all at such
reasonable times and as often as may be reasonably requested.  The Borrower
shall reimburse the Agent for the reasonable out of pocket expenses for such
visit and inspection; provided, however, that the Borrower shall only be
obligated to reimburse Agent for the costs associated with such inspections one
(1) time within a twelve (12) month period.
 
10.14.                      Other Reports.  The Borrower shall, within such
period of time as the Agent may specify, deliver to the Agent such other
schedules and reports as the Agent may require, including but not limited to any
reporting required of the Agent or the Borrower under the SBIA or by any
Governmental Authority.
 
10.15.                      Other Information.  With reasonable promptness and
without duplication of information described above, such other data and
information as the Agent may reasonably request, including, without limitation,
all information reasonably requested by the Agent in order for it to prepare and
file SBA Form 468 and SBA Form 1050 on behalf of certain of the Lenders and any
other information reasonably requested or required by any governmental agency
assessing jurisdiction over the Lenders.
 
10.16.                      Collateral Records.  Borrower shall keep full and
accurate books and records relating to the Collateral and shall mark such books
and records to indicate the Agent's Lien in the Collateral.
 
10.17.                      Notice of Proceedings.  The Borrower shall,
immediately after knowledge thereof shall have come to the attention of any
officer of the Borrower, give written notice to the Agent of all threatened or
pending actions, suits, and proceedings before any court or governmental
department, commission, board or other administrative agency which may have a
material effect on the business, property or operations of the Borrower.
 
10.18.                      Notice of Default.  The Borrower shall immediately
after the commencement thereof, give notice to the Agent in writing of the
occurrence of an Event of Default or of any event which, with the lapse of time,
the giving of notice or both, would constitute an Event of Default hereunder (in
any case, a "Notice of Default").
 
10.19.                      SBIC Regulatory Provisions.
 
(a)         Within 75 days after the Closing and at the end of each month
thereafter until all of the proceeds from the Loan hereunder have been used by
the Borrower, the Borrower shall deliver to the Agent a written statement
certified by the Borrower's president or chief financial officer describing in
reasonable detail the use of the proceeds of the Loan hereunder by the
Borrower.  In addition to any other rights granted hereunder, the Borrower shall
grant the Agent, the Lenders and the SBA access to the Borrower's records for
the purpose of verifying the use of such proceeds; and
 
(b)         Promptly after the end of each calendar year (but in any event prior
to February 28 of each year), Borrower shall deliver to Agent a written
assessment of the economic impact of the Lenders' loan to Borrower, specifying
the full-time equivalent jobs created or retained in connection with the
investment, the impact of the investment on the businesses of Borrower and on
Taxes paid by Borrower and its employees.
 
-34-

--------------------------------------------------------------------------------

 
 
10.20.                      Regulatory Compliance Cooperation.
 
(a)         If the Agent determines that the Agent or either of the Lenders has
a Regulatory Problem (as defined below) in connection with the Loan, the
Borrower shall take all such actions as are reasonably requested by the Agent in
order to remedy the situation.  Such actions may include, but shall not
necessarily be limited to:
 
(i)           entering into such additional agreements as are requested by a
Lender or the Agent; and
 
(ii)           taking such additional actions as are reasonably requested by the
Agent in order to effectuate the intent of the foregoing.
 
(b)         For purposes of this Agreement, a "Regulatory Problem" means any set
of facts or circumstances wherein it has been asserted by any governmental
regulatory agency (or the Agent believes that there is a substantial risk of
such assertion) that the Agent or its Affiliates are not entitled to hold, or
exercise any significant right with respect to, the Loan.
 
10.21.                      Current Shareholdings.  The Designated Stockholders
shall from time to time until the Loan is paid in full own at least eighty
percent (80%) of the shares of the Borrower that they own as of the date hereof.
 
10.22.                      Modify Agreement.  The Borrower will cooperate with
the Agent to enter into any modification of any of the Transaction Documents
which contain a manifest error.
 
11.           FINANCIAL COVENANTS.
 
11.1.                      Available Cash/Liquidity.  At all times the Borrower
shall maintain cash on hand of at least One Million and 00/100 Dollars
($1,000,000.00).
 
11.2.                      Advertising Budget.  The Borrower shall only expend
funds on advertising in accordance with the budget attached hereto as Exhibit
"J" unless the Lenders give their prior written consent otherwise.
 
12.           EVENTS OF DEFAULT.
 
The Borrower, without notice or demand of any kind, shall be in default under
this Agreement upon the occurrence of any of the following events (each an
"Event of Default").
 
12.1.                      Nonpayment of Obligations.  Any amount due and owing
on the Note or any of the Obligations, whether by its terms or as otherwise
provided herein, is not paid when due.
 
12.2.                      Misrepresentation.  Any oral or written warranty,
representation, certificate or statement in this Agreement, the Transaction
Documents or any other agreement with the Agent shall be false in any material
respect when made or at any time.
 
-35-

--------------------------------------------------------------------------------

 
 
12.3.                      Nonperformance.  Any failure to perform or default in
the performance of any covenant, condition or agreement contained in this
Agreement, or in the Transaction Documents or any other agreement with the
Agent.
 
12.4.                      Default under Loan Documents.  A default under any of
the other Loan Documents, all of which covenants, conditions and agreements
contained therein are hereby incorporated in this Agreement by express
reference, shall be and constitute an Event of Default under this Agreement and
any other of the Obligations.
 
12.5.                      Default under Other Agreements.  Any default in the
payment of principal, interest or any other sum for any other obligation beyond
any period of grace provided with respect thereto or in the performance of any
other term, condition or covenant contained in any agreement (including, but not
limited to any capital or operating lease or any agreement in connection with
the deferred purchase price of property) under which any such obligation is
created, the effect of which default is to cause or permit the holder of such
obligation (or the other party to such other agreement) to cause such obligation
to become due prior to its stated maturity, to be an event of default under or
to permit or to terminate such other agreement.  In addition any default by
either Designated Stockholder under the Non-Compete or Lock-Up Agreements
entered into in connection herewith shall constitute an Event of Default.
 
12.6.                      Assignment for Benefits of Creditors.  Any Obligor
makes an assignment for the benefit of creditors, fails to pay, or admits in
writing its inability to pay its debts as they mature; or if a trustee of any
substantial part of the assets of any Obligor is applied for or appointed.
 
12.7.                      Bankruptcy.  Any proceeding involving any Obligor, is
commenced by or against such Obligor under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation law or
statute of the federal government or any state government.
 
12.8.                      Judgments.  The seizure of any of the Collateral by a
person other than the Agent, or any Lender, entry of any judgment decree, levy,
attachment, garnishment or other process, or the filing of any Lien against the
Borrower in an amount in excess of Twenty-five Thousand Dollars ($25,000) with
respect to any single instance or One Hundred Thousand Dollars in the aggregate
of all such instances .
 
12.9.                      Change in Control.  The occurrence of a Change in
Control.
 
12.10.                      Collateral Impairment.  The entry of any judgment,
decree, levy, attachment, garnishment or other process, or the filing of any
Lien against, any of the Collateral or any collateral under a separate security
agreement securing any of the Obligations and such judgment or other process
shall not have been, within thirty (30) days from the entry thereof, (i) bonded
over to the satisfaction of the Agent and appealed, (ii) vacated, or
(iii) discharged, or the loss, theft, destruction, seizure or forfeiture, or the
occurrence of any material deterioration or impairment of any of the Collateral
or any of the collateral under any security agreement securing any of the
Obligations, or any material decline or depreciation in the value or market
price thereof (whether actual or reasonably anticipated), which causes the
Collateral, in the sole opinion of the Agent acting in good faith, to become
unsatisfactory as to value or character, or which causes the Agent to reasonably
believe that it is insecure and that the likelihood for repayment of the
Obligations is or will soon be impaired, time being of the essence.  The cause
of such deterioration, impairment, decline or depreciation shall include, but is
not limited to, the failure by the Borrower to do any act deemed reasonably
necessary by the Agent to preserve and maintain the value and collectability of
the Collateral.
 
-36-

--------------------------------------------------------------------------------

 
 
12.11.                      Individual Unavailable.  The death or incapacity of
a Designated Stockholder or the loss of by any such individual of a license held
by any of them that relates to the conduct of the Borrower's Business.
 
12.12.                      Licensing.  The revocation, suspension or other
limitation of any license from any Governmental Authority relevant to the
Business of the Borrower, whether held by the Borrower or any Designated
Stockholder.
 
12.13.                      Invalidity of Lien.  The occurrence of any event
that has the effect of any Lien granted to the Agent pursuant to the terms of
this Agreement becoming invalid.
 
12.14.                      Material Adverse Event.  The occurrence of any
material adverse event which causes a change in the financial condition of the
Borrower, or which would have a material adverse effect on the business of the
Borrower.
 
12.15.                      Material Adverse Financial Change.  The
determination by the Agent that a material adverse change has occurred in the
financial condition of the Borrower from the condition set forth in the most
recent financial statement of the Borrower furnished to the Agent, or from the
financial condition of the Borrower most recently disclosed to the Agent in any
manner.
 
12.16.                      Subordination and Non-Disturbance Agreements.  The
failure of the Borrower to obtain Subordination and Non-Disturbance agreements
from each of its landlords in the form attached hereto as Exhibit "G" or
otherwise in a form reasonably satisfactory to the Agent.
 
13.           REMEDIES.
 
13.1.                      Upon the occurrence of an Event of Default, the Agent
on behalf of the Lenders shall have all rights, powers and remedies set forth in
the Loan Documents, in any written agreement or instrument (other than this
Agreement or the Loan Documents) relating to any of the Obligations or any
security therefor, or as otherwise provided at law or in equity.  Without
limiting the generality of the foregoing, the Agent may, at its option upon the
occurrence of an Event of Default, declare all Obligations to be immediately due
and payable, provided, however, that upon the occurrence of an Event of Default
under either Section 12.6, "Assignment for Creditors", or Section 12.7,
"Bankruptcy" all Obligations shall be automatically due and payable, all without
demand, notice or further action of any kind required on the part of the
Agent.  The Borrower hereby waives any and all presentment, demand, notice of
dishonor, protest, and all other notices and demands in connection with the
enforcement of the Agent's or the Lenders' rights under the Loan Documents, and
hereby consents to, and waives notice of release, with or without consideration,
of any Collateral, notwithstanding anything contained herein or in the Loan
Documents to the contrary.
 
In addition to the foregoing:
 
-37-

--------------------------------------------------------------------------------

 
 
13.2.                      Possession and Assembly of Collateral.  The Agent
may, without notice, demand or through legal process of any kind, take
possession of any or all of the Collateral (in addition to Collateral of which
the Agent or the Lenders already have possession), wherever it may be found, and
for that purpose may pursue the same wherever it may be found, and may enter
into any of the Borrower's premises where any of the Collateral may be or is
supposed to be, and search for, take possession of, remove, keep and store any
of the Collateral until the same shall be sold or otherwise disposed of and the
Agent shall have the right to store the same in any of the Borrower's premises
without cost to the Agent or the Lenders.  At the Agent's request, the Borrower
will, at the Borrower's sole expense, assemble the Collateral and make it
available to the Agent at a place or places to be designated by the Agent which
is reasonably convenient to the Agent and the Borrower.
 
13.3.                      Sale of Collateral.  The Agent may sell any or all of
the Collateral at public or private sale, upon such terms and conditions as the
Agent may deem proper, and the Agent may, on behalf of the Lenders, purchase any
or all of the Collateral at any such sale.  The Agent may apply the net
proceeds, after deducting all costs, expenses, attorneys' and paralegals' fees
incurred or paid at any time in the collection, protection and sale of the
Collateral and the Obligations, to the payment of the Note and/or any of the
other Obligations, returning the excess proceeds, if any, to the Borrower.  The
Borrower shall remain liable for any amount remaining unpaid after such
application, with interest.  Any notification of intended disposition of the
Collateral required by law shall be conclusively deemed reasonably and properly
given if given by the Agent at least five (5) calendar days before the date of
such disposition.  The Borrower hereby confirms, approves and ratifies all acts
and deeds of the Agent relating to the foregoing, and each part thereof.
 
13.4.                      Standards for Exercising Remedies.  To the extent
that applicable law imposes duties on the Agent to exercise remedies in a
commercially reasonable manner, the Borrower acknowledges and agrees that it is
not commercially unreasonable for the Agent (a) to fail to incur expenses
reasonably deemed significant by the Agent to prepare Collateral for disposition
or otherwise to complete raw material or work-in-process into finished goods or
other finished products for disposition, (b) to fail to obtain third party
consents for access to Collateral to be disposed of, or to obtain or, if not
required by other law, to fail to obtain governmental or third party consents
for the collection or disposition of Collateral to be collected or disposed of,
(c) to fail to exercise collection remedies against Account Debtors or other
Persons obligated on Collateral or to remove liens or encumbrances on or any
adverse claims against Collateral, (d) to exercise collection remedies against
Account Debtors and other Persons obligated on Collateral directly or through
the use of collection agencies and other collection specialists, (e) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (f) to
contact other Persons, whether or not in the same business as the Borrower, for
expressions of interest in acquiring all or any portion of the Collateral,
(g) to hire one or more professional auctioneers to assist in the disposition of
Collateral, whether or not the collateral is of a specialized nature, (h) to
dispose of Collateral by utilizing Internet sites that provide for the auction
of assets of the types included in the Collateral or that have the reasonable
capability of doing so, or that match buyers and sellers of assets, (i) to
dispose of assets in wholesale rather than retail markets, (j) to disclaim
disposition warranties, including, without limitation, any warranties of title,
(k) to purchase insurance or credit enhancements to insure the Agent against
risks of loss, collection or disposition of Collateral or to provide to the
Agent a guaranteed return from the collection or disposition of Collateral, or
(l) to the extent deemed appropriate by the Agent, to obtain the services of
other brokers, investment bankers, consultants and other professionals to assist
the Agent in the collection or disposition of any of the Collateral.  The
Borrower acknowledges that the purpose of this Section is to provide
non-exhaustive indications of what actions or omissions by the Agent would not
be commercially unreasonable in the Agent's exercise of remedies against the
Collateral and that other actions or omissions by the Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section.  Without limitation upon the foregoing, nothing contained in this
Section shall be construed to grant any rights to the Borrower or to impose any
duties on the Agent that would not have been granted or imposed by this
Agreement or by applicable law in the absence of this Section.
 
-38-

--------------------------------------------------------------------------------

 
 
13.5.                      UCC and Offset Rights.  The Agent may exercise, from
time to time any and all rights and remedies available to it under the UCC or
under any other applicable law in addition to, and not in lieu of, any rights
and remedies expressly granted in this Agreement or in any other agreements
between any Obligor and the Agent, and may, without demand or notice of any
kind, appropriate and apply toward the payment of such of the Obligations,
whether matured or unmatured, including costs of collection and attorneys' and
paralegals' fees, and in such order of application as the Agent may, from time
to time, elect, any indebtedness of the Agent to any Obligor, however created or
arising, including, but not limited to, balances, credits, deposits, accounts or
moneys of such Obligor in the possession, control or custody of, or in transit
to the Agent.  The Borrower, on behalf of itself and each Obligor, hereby waives
the benefit of any law that would otherwise restrict or limit the Agent in the
exercise of its right, which is hereby acknowledged, to appropriate at any time
hereafter any such indebtedness owing from the Agent to any Obligor.
 
13.6.                      Additional Remedies.  The Agent shall have the right
and power to:
 
(a)         instruct the Borrower, at its own expense, to notify any parties
obligated on any of the Collateral, including, but not limited to, any Account
Debtors, to make payment directly to the Agent of any amounts due or to become
due thereunder, or the Agent may directly notify such obligors of the security
interest of the Agent and the Lenders, and/or of the assignment to the Agent and
Lenders of the Collateral and direct such obligors to make payment to the Agent
of any amounts due or to become due with respect thereto, and thereafter,
collect any such amounts due on the Collateral directly from such Persons
obligated thereon;
 
(b)         enforce collection of any of the Collateral, including, but not
limited to, any Accounts, by suit or otherwise, or make any compromise or
settlement with respect to any of the Collateral, or surrender, release or
exchange all or any part thereof; or compromise, extend or renew for any period
(whether or not longer than the original period) any indebtedness thereunder;
 
(c)         take possession or control of any proceeds and products of any of
the Collateral, including the proceeds of insurance thereon;
 
(d)         extend, renew or modify for one or more periods (whether or not
longer than the original period) the Note, any other of the Obligations, any
obligation of any nature of any other obligor with respect to the Note or any of
the Obligations;
 
(e)         grant releases, compromises or indulgences with respect to the Note,
any of the Obligations, any extension or renewal of any of the Obligations, any
security therefor, or to any other obligor with respect to the Note or any of
the Obligations;
 
(f)         transfer the whole or any part of securities which may constitute
Collateral into the name of the Lenders or the Agent without disclosing, if the
Agent so desires, that such securities so transferred are subject to the
security interest of the Agent and the Lenders, and any corporation,
association, or any of the managers or trustees of any trust issuing any of said
securities, or any transfer agent shall not be bound to inquire, in the event
that the Agent or any nominee makes any further transfer of said securities, or
any portion thereof, as to whether the Agent or such nominee has the right to
make such further transfer, and shall not be liable for transferring the same;
 
-39-

--------------------------------------------------------------------------------

 
 
(g)         vote the Collateral;
 
(h)         make an election with respect to the Collateral under Section 1111
of the Bankruptcy Code or take action under Section 364 or any other section of
the Bankruptcy Code; provided, however, that any such action of the Agent as set
forth herein shall not, in any manner whatsoever, impair or affect the liability
of the Borrower hereunder, nor prejudice, waive, nor be construed to impair,
affect, prejudice or waive the Agent's or the Lenders' rights and remedies at
law, in equity or by statute, nor release, discharge, nor be construed to
release or discharge, the Borrower, any guarantor or other Person liable to the
Agent for the Obligations; and
 
(i)         at any time, and from time to time, accept additions to, releases,
reductions, exchanges or substitution of the Collateral, without in any way
altering, impairing, diminishing or affecting the provisions of this Agreement,
the Loan Documents, or any of the other Obligations, or the Agent's or the
Lenders' rights hereunder, under the Note or under any of the other Obligations.
 
The Borrower hereby ratifies and confirms whatever the Agent may do with respect
to the Collateral and agrees that the Agent shall not be liable for any error of
judgment or mistakes of fact or law with respect to actions taken in connection
with the Collateral.
 
13.7.                      Attorney-in-Fact.  The Borrower hereby irrevocably
makes, constitutes and appoints the Agent (and any officer of the Agent or any
Person designated by the Agent for that purpose) as the Borrower's true and
lawful proxy and attorney-in-fact (and agent-in-fact) in the Borrower's name,
place and stead, with full power of substitution, to (i) take such actions as
are permitted in this Agreement, (ii) execute such financing statements and
other documents and to do such other acts as the Agent may require to perfect
and preserve the Agent's security interest in, and to enforce such interests in
the Collateral, and (iii) carry out any remedy provided for in this Agreement,
including, without limitation, endorsing the Borrower's name to checks, drafts,
instruments and other items of payment, and proceeds of the Collateral,
executing change of address forms with the postmaster of the United States Post
Office serving the address of the Borrower, changing the address of the Borrower
to that of the Agent, opening all envelopes addressed to the Borrower and
applying any payments contained therein to the Obligations.  The Borrower hereby
acknowledges that the constitution and appointment of such proxy and
attorney-in-fact are coupled with an interest and are irrevocable.  The Borrower
hereby ratifies and confirms all that said attorney-in-fact may do or cause to
be done by virtue of any provision of this Agreement.
 
13.8.                      No Marshaling.  The Agent shall not be required to
marshal any present or future collateral security (including but not limited to
this Agreement and the Collateral) for, or other assurances of payment of, the
Obligations or any of them or to resort to such collateral security or other
assurances of payment in any particular order.  To the extent that it lawfully
may do so the Borrower hereby agrees that it will not invoke any law relating to
the marshaling of collateral which might cause delay in or impede the
enforcement of the Agent's rights under this Agreement or under any other
instrument creating or evidencing any of the Obligations or under which any of
the Obligations is outstanding or by which any of the Obligations is secured or
payment thereof is otherwise assured, and, to the extent that it lawfully may,
the Borrower hereby irrevocably waives the benefits of all such laws.
 
13.9.                      Application of Proceeds.  The Agent will within three
(3) business days after receipt of cash or solvent credits from collection of
items of payment, proceeds of Collateral or any other source, apply the whole or
any part thereof against the Obligations secured hereby.  The Agent shall
further have the exclusive right to determine how, when and what application of
such payments and such credits shall be made on the Obligations, and such
determination shall be conclusive upon the Borrower.  Any proceeds of any
disposition by the Agent of all or any part of the Collateral may be first
applied by the Agent to the payment of expenses incurred by the Agent in
connection with the Collateral, including attorneys' fees and legal expenses as
provided for in Section 13 hereof.
 
-40-

--------------------------------------------------------------------------------

 
 
13.10.                      No Waiver.  No Event of Default shall be waived by
the Agent except in writing.  No failure or delay on the part of the Agent in
exercising any right, power or remedy hereunder shall operate as a waiver of the
exercise of the same or any other right at any other time; nor shall any single
or partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy
hereunder.  There shall be no obligation on the part of the Agent to exercise
any remedy available to the Agent in any order.  The remedies provided for
herein are cumulative and not exclusive of any remedies provided at law or in
equity. The Borrower agrees that in the event that the Borrower fails to
perform, observe or discharge any of its Obligations or liabilities under this
Agreement or any other agreements with the Agent, no remedy of law will provide
adequate relief to the Agent, and further agrees that the Agent shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving actual damages.
 
14.           MISCELLANEOUS.
 
14.1.                      Obligations Absolute.  None of the following shall
affect the Obligations of the Borrower to the Agent or the Lenders under this
Agreement or the Agent's or the Lenders' rights with respect to the Collateral:
 
(a)         acceptance or retention by the Agent of other property or any
interest in property as security for the Obligations;
 
(b)         release by the Agent of the Borrower of all or any part of the
Collateral or of any party liable with respect to the Obligations;
 
(c)         release, extension, renewal, modification or substitution by the
Agent of the Note, or any note evidencing any of the Obligations; or
 
(d)         failure of the Agent to resort to any other security or to pursue
the Borrower or any other obligor liable for any of the Obligations before
resorting to remedies against the Collateral.
 
14.2.                      Entire Agreement.  This Agreement (i) is valid,
binding and enforceable against the Borrower and the Agent and the Lenders in
accordance with its provisions and no conditions exist as to its legal
effectiveness; (ii) constitutes the entire agreement between the parties; and
(iii) is the final expression of the intentions of the Borrower and the Agent
and the Lenders.  No promises, either expressed or implied, exist between the
Borrower and the Agent and the Lenders unless contained herein.  This Agreement
supersedes all negotiations, representations, warranties, commitments, offers,
contracts (of any kind or nature, whether oral or written) prior to or
contemporaneous with the execution hereof.
 
14.3.                      Amendments; Waivers.  No amendment, modification,
termination, discharge or waiver of any provision of this Agreement or of the
Loan Documents, or consent to any departure by the Borrower therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Agent and the Lenders, and then such waiver or consent shall be effective only
for the specific purpose for which given.
 
14.4.                      WAIVER OF DEFENSES.  THE BORROWER WAIVES EVERY
PRESENT AND FUTURE DEFENSE, CAUSE OF ACTION, COUNTERCLAIM OR SETOFF WHICH THE
BORROWER MAY NOW HAVE OR HEREAFTER MAY HAVE TO ANY ACTION BY THE AGENT OR THE
LENDERS IN ENFORCING THIS AGREEMENT.  THE BORROWER WAIVES ANY IMPLIED COVENANT
OF GOOD FAITH AND RATIFIES AND CONFIRMS WHATEVER THE AGENT MAY DO PURSUANT TO
THE TERMS OF THIS AGREEMENT.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE
AGENT GRANTING ANY FINANCIAL ACCOMMODATION TO THE BORROWER.
 
-41-

--------------------------------------------------------------------------------

 
 
14.5.                      WAIVER OF JURY TRIAL.  THE AGENT, THE LENDERS AND THE
BORROWER, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH
COUNSEL, EACH KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE IRREVOCABLY, THE
RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING BASED HEREON, OR
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, THE NOTE OR ANY OF
THE OTHER OBLIGATIONS, THE COLLATERAL, OR ANY OTHER AGREEMENT EXECUTED OR
CONTEMPLATED TO BE EXECUTED IN CONJUNCTION WITH THIS AGREEMENT, OR ANY COURSE OF
CONDUCT OR COURSE OF DEALING IN WHICH THE AGENT AND THE LENDERS, ON ONE HAND,
AND THE BORROWER, ON OTHER HAND, ARE ADVERSE PARTIES. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE LENDERS GRANTING ANY FINANCIAL ACCOMMODATION TO THE
BORROWER.
 
14.6.                      LITIGATION.  TO INDUCE THE LENDERS TO MAKE THE LOAN,
THE BORROWER IRREVOCABLY AGREES THAT ALL ACTIONS ARISING, DIRECTLY OR
INDIRECTLY, AS A RESULT OR CONSEQUENCE OF THIS AGREEMENT, THE NOTE, ANY OTHER
AGREEMENT WITH THE AGENT OR THE LENDERS OR THE COLLATERAL, SHALL BE INSTITUTED
AND LITIGATED ONLY IN COURTS HAVING THEIR SITUS IN THE CITY OF CHICAGO,
ILLINOIS.  THE BORROWER HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION AND VENUE
OF ANY STATE OR FEDERAL COURT HAVING IT'S SITUS IN SAID CITY, AND WAIVES ANY
OBJECTION BASED ON FORUM NON CONVENIENS.  THE BORROWER HEREBY WAIVES PERSONAL
SERVICE OF ANY AND ALL PROCESS AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY
BE MADE BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO THE BORROWER AS
SET FORTH HEREIN IN THE MANNER PROVIDED BY APPLICABLE STATUTE, LAW, RULE OF
COURT OR OTHERWISE.
 
14.7.                      Assignability.
 
(a)         The Borrower may not sell or assign this Agreement, or any other
agreement with the Agent or the Lenders or any portion thereof; either
voluntarily or by operation of law, without the prior written consent of the
Agent.
 
(b)         Each Lender may, with the prior written consent of Agent, and with
the prior written consent of the Company which shall be delivered promptly and
not unreasonably withheld, assign all or less than all of its rights and
obligations under this Agreement to one or more Eligible Transferees (but not
including for this purpose any assignments in the form of a participation), each
of which assignees shall become a party to this Agreement as a Lender by
execution of an Assignment and Acceptance; provided that, such transfer or
assignment will not be effective until recorded by Agent on the Register
(defined below).
 
(c)         Agent shall maintain a register of the names and addresses of
Lenders, their Commitments and the principal amount of their portion of the Loan
(the "Register").  Agent shall also maintain a copy of each Assignment and
Acceptance delivered to and accepted by it and shall modify the Register to give
effect to each Assignment and Acceptance.  The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrower, Agent and Lenders may treat each Person whose name is recorded in the
Register as a Lender hereunder for all purposes of this Agreement.  The Register
shall be available for inspection by the Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.
 
(d)         Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in each Assignment and Acceptance,  the
assignee thereunder shall be a party hereto and to the other Loan Documents and,
to the extent that rights and obligations hereunder have been assigned to it
pursuant to such Assignment and Acceptance, have the rights and obligations of a
Lender hereunder and thereunder and  the assigning Lender shall, to the extent
that rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights and be released from its
obligations under this Agreement.
 
-42-

--------------------------------------------------------------------------------

 
 
(e)         By execution and delivery of an Assignment and Acceptance, the
assignor and assignee thereunder confirm to and agree with each other and the
other parties hereto as follows:  (i) other than as provided in such Assignment
and Acceptance, the assigning Lender makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or any of the other
Loan Documents or the execution, legality, enforceability, genuineness,
sufficiency or value of this Agreement or any of the other Loan Documents
furnished pursuant hereto, (ii) the assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Borrower or the performance or observance by the Borrower of any of the
Obligations; (iii) such assignee confirms that it has received a copy of this
Agreement and the other Loan Documents, together with such other documents and
information it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance, (iv) such assignee will,
independently and without reliance upon the assigning Lender, Agent and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement and the other Loan Documents, (v) such assignee appoints and
authorizes Agent to take such action as agent on its behalf and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to
Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto, and (vi) such assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement and the other Loan Documents are required to be performed by
it as a Lender.  Agent and Lenders, subject to delivery to the Company of a
confidentiality and non-disclosure agreement executed by the receiving party in
a form reasonably satisfactory to the Company, may furnish any information
concerning the Borrower in the possession of Agent or any Lender from time to
time to assignees and Participants.
 
(f)         At its sole cost and expense, each Lender may sell participations to
one or more banks or other entities in or to all or a portion of its rights and
obligations under this Agreement and the other Loan Documents (including,
without limitation, all or a portion of its Commitments and the portion of the
Loan owing to it without the consent of Agent or the other Lenders); provided
that, (i) such Lender's obligations under this Agreement (including, without
limitation, its Commitment hereunder) and the other Loan Documents shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and the Borrower, the other
Lenders and the Agent shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations under this
Agreement and the other Loan Documents, and (iii) the Participant shall not have
any rights under this Agreement or any of the other Loan Documents (the
Participant's rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
Participant relating thereto) and all amounts payable by the Borrower hereunder
shall be determined as if such Lender had not sold such participation.
 
(g)         Nothing in this Agreement shall prevent or prohibit any Lender from
pledging its portion of the Loan hereunder to a Federal Reserve Bank in support
of borrowings made by such Lenders from such Federal Reserve Bank; provided
that, no such pledge shall release such Lender from any of its obligations
hereunder or substitute any such pledgee for such Lender as a party hereto.
 
(h)         The Borrower shall assist Agent or any Lender permitted to sell
assignments or participations under this Section 14.7 in whatever manner
reasonably necessary in order to enable or effect any such assignment or
participation, including (but not limited to) the execution and delivery of any
and all agreements, notes and other documents and instruments as shall be
requested and the delivery of informational materials, appraisals or other
documents for, and the participation of relevant management in meetings and
conference calls with, potential Lenders or Participants. The Borrower shall
certify the correctness, completeness and accuracy, in all material respects, of
all descriptions of the Borrower and their affairs provided, prepared or
reviewed by the Borrower that are contained in any selling materials and all
other information provided by it and included in such materials.  The Borrower
shall have no liability for the costs and expenses related to any assignment or
participation by a Lender other than the Agent.
 
-43-

--------------------------------------------------------------------------------

 
14.8.                      Confidentiality.  The Borrower and the Agent hereby
agree and acknowledge that any and all information relating to the Borrower
which is (i) furnished by the Borrower to the Agent or the Lenders, and
(ii) non-public, confidential or proprietary in nature, shall be kept
confidential by them in accordance with applicable law, provided, however, that
such information and other credit information relating to the Borrower may be
distributed by the Agent and the Lenders to their affiliates, to its directors,
officers, employees, attorneys, affiliates, auditors and regulators, and upon
the order of a court or other governmental agency having jurisdiction over the
Agent or the Lenders, to any other party.  The Borrower, the Agent and the
Lenders further agree that this provision shall survive the termination of this
Agreement.
 
14.9.                      Binding Effect; Successors.  This Agreement shall
become effective upon execution by the Borrower, the Agent and the Lenders.  If
this Agreement is not dated or contains any blanks when executed by the
Borrower, the Agent is hereby authorized, without notice to the Borrower, to
date this Agreement as of the date when it was executed by the Borrower, and to
complete any such blanks according to the terms upon which this Agreement is
executed.  This Agreement shall be binding upon the Agent, the Lenders and the
Borrower and their respective legal representatives and successors.  All
references herein to the Borrower shall be deemed to include any successors,
whether immediate or remote.  In the case of a joint venture or partnership, the
term "Borrower" shall be deemed to include all joint venturers or partners
thereof, who shall be jointly and severally liable hereunder.
 
14.10.                      Governing Law.  This Agreement, the Loan Documents
and the Note shall be delivered and accepted in and shall be deemed to be
contracts made under and governed by the internal laws of the State of Illinois
(but giving effect to federal laws applicable to national banks), and for all
purposes shall be construed in accordance with the laws of such State, without
giving effect to the choice of law provisions of such State.
 
14.11.                      Enforceability.  Wherever possible, each provision
of this Agreement shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Agreement shall be
prohibited by, unenforceable or invalid under any jurisdiction, such provision
shall as to such jurisdiction, be severable and be ineffective to the extent of
such prohibition or invalidity, without invalidating the remaining provisions of
this Agreement or affecting the validity or enforceability of such provision in
any other jurisdiction.
 
14.12.                      Survival of Borrower Representations.  All
covenants, agreements, representations and warranties made by the Borrower
herein shall, notwithstanding any investigation by the Agent or the Lenders, be
deemed material and relied upon by the Agent or the Lenders and shall survive
the making and execution of this Agreement and the Loan Documents and the
issuance of the Note, and shall be deemed to be continuing representations and
warranties until such time as the Borrower has fulfilled all of its Obligations
to the Agent and the Lenders, and the Lenders have been paid in full.  The
Lenders, in extending financial accommodations to the Borrower, is expressly
acting and relying on the aforesaid representations and warranties.
 
14.13.                      Extensions of Lenders' Commitment and Note.  This
Agreement shall secure and govern the terms of any extensions or renewals of the
Lenders' commitment hereunder and the Note pursuant to the execution of any
modification, extension or renewal note executed by the Borrower and accepted by
the Agent and the Lenders in their sole and absolute discretion in substitution
for the Note.
 
14.14.                      Time of Essence.  Time is of the essence in making
payments of all amounts due the Agent and the Lenders under this Agreement and
in the performance and observance by the Borrower of each covenant, agreement,
provision and term of this Agreement.
 
14.15.                      Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute one and the same instrument.
 
-44-

--------------------------------------------------------------------------------

 
 
14.16.                      Facsimile Signatures.  The Agent is hereby
authorized to rely upon and accept as an original any Loan Documents or other
communication which is sent to the Agent by facsimile, telegraphic or other
electronic transmission (each, a "Communication") which the Agent in good faith
believes has been signed by Borrower and has been delivered to the Agent by a
properly authorized representative of the Borrower, whether or not that is in
fact the case.  Notwithstanding the foregoing, the Agent shall not be obligated
to accept any such Communication as an original and may in any instance require
that an original document be submitted to the Agent in lieu of, or in addition
to, any such Communication.
 
14.17.                      Notices.  Except as otherwise provided herein, the
Borrower waives all notices and demands in connection with the enforcement of
the Agent's rights hereunder.  All notices, requests, demands and other
communications provided for hereunder shall be in writing, sent by certified or
registered mail, postage prepaid, by facsimile, telegram or delivered in person,
and addressed as follows:
 
 
If to the Borrower:
MEDirect Latino Inc.

 
 
2102 West Atlantic Boulevard

 
 
Suite 101

 
 
Pompano Beach, Florida   33069

 
 
Attention:  Raymond J. Talarico

 
 
If to the Agent:
Granite Creek Partners, L.L.C.

 
 
222 West Adams, Suite 1980

 
 
Chicago, Illinois 60611

 
 
Attention:  Mark Radzik

 
 
If to the Fund:
Granite Creek FlexCap I, L.P.

 
 
222 West Adams, Suite 1980

 
 
Chicago, Illinois 60611

 
 
Attention:  Mark Radzik

 
-45-

--------------------------------------------------------------------------------

 
 
 
If to St. Cloud:
10866 Wilshire Boulevard

 
 
Suite 1450

 
 
Los Angeles, California 90024

 
 
Attention:  Robert Lautz

 
 
If to Bedford Oak:
100 S. Bedford Road

 
Mt. Kisco, New York 10549

 
Fax: 914.242.5798

 
Attention: Harvey P. Eisen



 
If to the Tarters:
210 East 39th St.

 
New York, New York 10016

 
Fax: 212.679.3816



 
If to Hungry Lizard
c/o John McKay

 
 
440 South 3rd Street

 
 Suite 205

 
 St. Charles, IL 60174



 
If to KKP
1603 Orrington Avenue

 
Suite 1880

 
 Evanston, IL 60201



 
or, as to each party, at such other address as shall be designated by such party
in a written notice to each other party complying as to delivery with the terms
of this subsection.  No notice to or demand on the Borrower in any case shall
entitle the Borrower to any other or further notice or demand in similar or
other circumstances.
 
-46-

--------------------------------------------------------------------------------

 
 
14.18.                      Indemnification.  The Borrower agrees to defend
(with counsel satisfactory to the Agent), protect, indemnify and hold harmless
each Indemnified Party from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, claims, costs, expenses
and distributions of any kind or nature (including, without limitation, the
disbursements and the reasonable fees of counsel for each Indemnified Party
thereto, which may be imposed on, incurred by, or asserted against, any
Indemnified Party (whether direct, indirect or consequential and whether based
on any federal, state or local laws or regulations, including, without
limitation, securities, Environmental Laws and commercial laws and regulations,
under common law or in equity, or based on contract or otherwise) in any manner
relating to or arising out of this Agreement or any of the Loan Documents, or
any act, event or transaction related or attendant thereto, the preparation,
execution and delivery of this Agreement and the Loan Documents, including, but
not limited to, the making or issuance and management of the Loan, the use or
intended use of the proceeds of the Loan, the enforcement of the Agent's or
Lenders' rights and remedies under this Agreement, the Loan Documents, the Note,
any other instruments and documents delivered hereunder, or under any other
agreement between the Borrower and the Agent or the Lenders; provided, however,
that the Borrower shall not have any obligations hereunder to any Indemnified
Party with respect to matters caused by or resulting from the willful misconduct
or gross negligence of such Indemnified Party.  To the extent that the
undertaking to indemnify set forth in the preceding sentence may be
unenforceable because it violates any law or public policy, the Borrower shall
satisfy such undertaking to the maximum extent permitted by applicable law.  Any
liability, obligation, loss, damage, penalty, cost or expense covered by this
indemnity shall be paid to each Indemnified Party on demand, and, failing prompt
payment, shall, together with interest thereon at the Default Rate from the date
incurred by each Indemnified Party until paid by the Borrower, be added to the
Obligations of the Borrower and be secured by the Collateral.  The provisions of
this Section 14.18 shall survive the satisfaction and payment of the other
Obligations and the termination of this Agreement.
 
14.19.                      Repayment in Full.  Upon repayment in full of the
Lenders the Agent shall, upon receipt of written notice from the Borrower,
promptly file or cause to be filed such documents as are necessary to release
any and all liens filed against the Borrower or its assets in favor of the Agent
and/or the Lenders in connection with the Loan.
 


 
[Signature Page Follows]
 
-47-

--------------------------------------------------------------------------------

 
 
           IN WITNESS WHEREOF, the Borrower, the Agent and the Lenders have
executed this Loan and Security Agreement as of the date first above written.
 
MEDIRECT LATINO INC., a Florida corporation
ATTEST:




By:                                                      By:                                                                           
Name:                                                      Name:                                                                           
Title:                                                      Title:                                                                           


WITH RESPECT TO SECTIONS 10.21,12.12
ONLY:


__________________________________________
Raymond J. Talarico




__________________________________________
Debra L. Towsley




Agreed and accepted:


GRANITE CREEK FLEXCAP I, L.P., a Delaware limited partnership


By: Granite Creek GP Flexcap I, LLC,
a Delaware limited liability company




By:                                                                           
Name:                                                                           
Title:                                                                           


Total commitment:  $4,000,000
Pro Rata Share 48.485%
 
-48-

--------------------------------------------------------------------------------

 


ST. CLOUD CAPITAL PARTNERS, LP, a Delaware limited partnership


By: SCGP LLC,
a Delaware limited liability company




By:                                                                           
Name: Marshall S. Geller
Title: Senior Managing Member


Total commitment:  $2,300,000
Pro Rata Share:  27.879%




BEDFORD OAK PARTNERS, LP,
a Delaware limited partnership


By:  ____________________
a ___________________


By:
Name:  Harvey P. Eisen
Title:


Total commitment:  $500,000
Pro Rata Share:  6.061%


 
-49-

--------------------------------------------------------------------------------

 


FRED B. AND LOIS TARTER,
Individual residents of the State of New York




By:  __________________________
Name:  Fred B. Tarter


By:   __________________________
Name: Lois Tarter


Total commitment:  $200,000
Pro Rata Share:  2.424%
HUNGRY LIZARD, LLC,
an Ohio limited liability company


By:  ____________________
a _____________


By:_________________________
Name:_______________________
Title:________________________


Total commitment:  $1,000,000
Pro Rata Share:  12.121%


KKP INVESTMENTS LLC,
a Delaware limited liability company




________________________________
Kenneth Lehman, Managing Member


Total commitment $250,000
Pro Rata Share:  3.030%
 
-50-

--------------------------------------------------------------------------------

 